
Exhibit 10.1
 
 
 








OFFICE LEASE








601 GATEWAY BOULEVARD












BXP 601 & 651 GATEWAY CENTER LP,


a Delaware limited partnership as Landlord,
and


MONSTER INC.,
a California corporation, as Tenant.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS





       
ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS
4
   
ARTICLE 2 LEASE TERM
5
   
ARTICLE 3 BASE RENT
6
   
ARTICLE 4 ADDITIONAL RENT
7
   
ARTICLE 5 USE OF PREMISES
17
   
ARTICLE 6 SERVICES AND UTILITIES
18
   
ARTICLE 7 REPAIRS
20
   
ARTICLE 8 ADDITIONS AND ALTERATIONS
21
   
ARTICLE 9 COVENANT AGAINST LIENS
24
   
ARTICLE 10 TENANT'S INDEMNITY AND INSURANCE
25
   
ARTICLE 11 DAMAGE AND DESTRUCTION
31
   
ARTICLE 12 NONWAIVER
33
   
ARTICLE 13 CONDEMNATION
34
   
ARTICLE 14 ASSIGNMENT AND SUBLETTING
34
 
 
ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
40
   
ARTICLE 16 HOLDING OVER
41
   
ARTICLE 17 ESTOPPEL CERTIFICATES
42
   
ARTICLE 18 MORTGAGE OR GROUND LEASE
42
   
ARTICLE 19 DEFAULTS; REMEDIES
44
   
ARTICLE 20 COVENANT OF QUIET ENJOYMENT
47
   
ARTICLE 21 SECURITY DEPOSIT
47
   
ARTICLE 22 SUBSTITUTION OF OTHER PREMISES
48






--------------------------------------------------------------------------------








   
ARTICLE 23 SIGNS
49
   
ARTICLE 24 COMPLIANCE WITH LAW
50
   
ARTICLE 25 LATE CHARGES
51
   
ARTICLE 26 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
52
   
ARTICLE 27 ENTRY BY LANDLORD
52
   
ARTICLE 28 NOTICES
53
   
ARTICLE 29 MISCELLANEOUS PROVISIONS
54
   

 
EXHIBITS


A
OUTLINE OF PREMISES
   
B
LANDLORD WORK
   
C
FORM OF NOTICE OF LEASE TERM DATES
   
D
RULES AND REGULATIONS
   
E
FORM OF TENANT'S ESTOPPEL CERTTFICATE
   
F
STANDARDS FOR UTILITIES AND SERVICES
   
G
ACCEPTABLE FORMS OF INSURANCE CERTIFICATE








--------------------------------------------------------------------------------









INDEX





 
Page(s)
   
Additional Rent
7
Alterations
21
Bank Prime Loan
51
Base Building
22
Base Year
8
Base Year Prop 13 Taxes
 l4
Brokers
58
Building
5
Building Common Areas
5
Building Common Areas
5
Building Direct Expenses
8
Building Hours
18
Building Operating Expenses
8
Building Tax Expenses
8
Capital Expenses
14
Common Areas
5
Cost Pools
15
Direct Expenses
8
Estitnate
15
Estimate Statetnent
15
Estimated Excess
15
Excess
15
Expense Year
8
Force Majeure
56
Gateway Center
58
Hazardous Substance
18
Holidays
18
HVAC
18
Landlord
 
Landlord Repair Notice
32
Lease
1
Lease Commencement Date
5
Lease Expiration Date
5
Lease Term
5
Lease Year
5
Lines
59
Mai1
53
Net Worth
40
Non-Transferee Assignee
40
Notices
53
Operating Expenses
8
Original Improvements
27
Other Improvements
59






--------------------------------------------------------------------------------




 





 
Page(s)
   
Premises
4
Project
4, 5
Project Common Areas
5
Proposition 13
13
Reassessment
14
Renovations
59
Rent
7
rentable square feet
5
Security Deposit
47
SNDAA
42
State1nent
15
Subject Space
35
Summary
 ]
Superior Holders
42
Tax Expenses
12
Tenant
1
Tenant's Share
14
Tenant's Sign
49
Tenant's Subleasing Costs
37
Transfer
34
Transfer Agreement
38
Transfer Notice
35
Transfer Premium
37
Transferee
34
Transfers
34
   












--------------------------------------------------------------------------------







601 GATEWAY BOULEVARD


OFFICE LEASE


This Office Lease (the "Lease"), dated as of the date set forth in Section 1  
of the Summary of Basic Lease Information (the "Summary"), below, is made by
and  between BXP 601 & 651 GATEWAY CENTER  LP, a Delaware  limited partnership
("Landlord"), and MONSTER, INC., a California  corporation ("Tenant").


SUMMARY OF BASIC LEASE INFORMATION






TERMS OF LEASE
 
DESCRIPTION
           
1.
Date:
 
March 24, 2017
           
2.
Premises  (Article  I).
                 
2.1  2.1  Building
 
601 Gateway Boulevard
       
South San Francisco,  California
             
2.2   Premises:
 
10,037 rentable square feet of space  located on the   ninth   (9th)   floor  
of   the   Building    and commonly  known  as Suite  900,  as  further  set in 
Exhibit A to the Office Lease.
           
3.
Lease Term (Article  2).
                 
3.1  Lease Term:
 
Five (5) years
             
3.2 Lease Commencement  Date:
 
The  date  upon  which  the  Landlord   Work  is substantially completed  and
Landlord tenders possession of the Premises to Tenant, which is anticipated  to
be four (4) months  after the date this Lease is executed and delivered  by both
Landlord and Tenant.
             
3.3  Lease Expiration  Date:
 
If the Lease Commencement Date shall  be the first day of a calendar  month,
then the day immediately preceding      the      fifth      (5th) anniversary 
of the Lease Commencement Date; or  if the  Lease  Commencement Date  shall  be
other  than  the  first  day  of  a  calendar  month, then the last day of the
month in which the fifth (5th) anniversary  of the Lease Commencement Date
occurs.
 

 

 
4.
 
Base Rent (Article 3):
       



Monthly
       
 
Period During Lease Term
 
Annual
Base Rent
   
Installment
of Base Rent
       
 
Months 1-12*
 
$
409,509.60
   
$
34,125.80
       
 
Months 13-24
 

$421 ,794.89
   
$
35,149.57
       
 
Months 25-36
 
$
434,448.73
   
$
36,204.06
       
 
Months 37-48
 
$
447,482.20
   
$
37,290.18
       
 
Months 49-60
 
$
460,906.66
   
$
38,408.89
 


* Rent shall be abated for the first full calendar month


 

 
5.
 
Base Year
 
Calendar year 2017.
       
(Article 4):
                     
6.
 
Tenant's Share
 
4.65% 
 
     
(Article 4):
                     
7.
 
Permitted Use
 
General office use.
       
(Article 5):
                     
8.
 
Security Deposit
 
$ 144,816.24
       
(Article 21):
                     
9.
 
Address of Tenant
 
Monster, Inc.
       
(Article 28):
 
455 Valley Drive
            
Brisbane, California 94005
            
Attention: Mr. Ajay Vadera
            
(Prior to Lease Commencement Date)
           
and
                          
Monster Inc.
            
601 Gateway Boulevard
            
Suite 900
            
South San Francisco, California 94080
            
Attention: Mr. Ajay Vadera
            
(After Lease Commencement Date)
                 
10
 
Address of Landlord
 
See Article 28 of the Lease.
       
(Article 28):
                     
11
 
Broker(s) (Section 29.24):
 
Tenant Broker:
                         
CBRE
            
3000 El Camino Real, Suite 100
            
Palo Alto, California 94306
            
Attention: Damon, Schoor, Senior Vice
            
President
                          
Landlord Broker:
            
Cushman & Wakefield
            
1350 Bayshore Highway, Suite 900
            
Burlingame, California 94010
            
Attention: Matt Squires, Executive Managing
            
Director and Marc Pope, Executive Director
 

 

 


- 1 -

--------------------------------------------------------------------------------


 


ARTICLE 1


PREMISES, BUILDING, PROJECT, AND COMMON AREAS


1.1 Premises, Building, Project and Common Areas.


1.1.1  The Premises.  Landlord  hereby leases to Tenant  and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor  or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary.  The parties hereto
agree that the lease of the Premises is upon and subject to the terms, covenants
and conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of  Exhibit A is to show the approximate location
of the Premises in the "Building," as that term is defined in Section
1.1.2, below, only, and such Exhibit is not meant to constitute an agreement,
representation or warranty as to the construction of the Premises, the precise
area thereof or the specific location of the "Common Areas," as that term is
defined in Section 1.1.3, below, or the elements thereof or of the accessways to
the Premises or the "Project," as that term is defined in Section 1.1.2, below.
Tenant shall accept the Premises in its presently existing "as-is" condition and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Notwithstanding the
foregoing, Landlord hereby agrees, at Landlord's sole cost and expense, to
complete all work as listed Exhibit B, attached hereto and made a part hereof
(the "Landlord Work").  Landlord Work excludes any IT, data and cabling
installation in the Premises and any Tenant fixtures, furnishings and equipment.
All Landlord Work shall be completed in a good and workmanlike  manner  to
Landlord's  "Building  standard"  condition,  using Building  standard methods,
materials and procedures. Except to the extent caused by the acts or omissions
of Tenant or any Tenant  Parties (as defined  in Section  10.13  below)  by any
Alterations  or improvements  performed  by or on behalf of Tenant, if the
Building Systems located within and/or serving the Premises are not in good
working order as of the Lease Commencement Date and Tenant provides Landlord
with notice of the same within sixty (60) days following the Lease Commencement
Date, Landlord  shall be responsible  for repairing or restoring the same at
Landlord's sole cost and expense (and without reimbursement from Tenant).Tenant
shall make no changes or modifications to the Landlord Work without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Any additional improvements constructed in the Premises
shall be constructed by Tenant in accordance with the terms and conditions of
Article 8 of the Lease. Tenant also acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant's business, except
as specifically set fo11h in this Lease. Subject to any repairs required by
Landlord under this Section 1.1.1, the taking of possession  of the Premises by
Tenant shall conclusively establish that the Premises and the Building were at
such time in good and sanitary order, condition and repair.

 




- 2 -

--------------------------------------------------------------------------------







1.1.2  The Building and The Project.  The Premises are a part of the building
set forth in Section 2.1 of the Summary (the "Building"). The Building is part
of an office project known as "Gateway Center."  The term "Project," as used in
this Lease, shall mean (i) the Building and the Common Areas, (ii) the land
(which is improved with landscaping, subterranean parking facilities and other
improvements) upon which the Building and the Common Areas are located, (iii)
those certain other office buildings located in the vicinity of the Building and
known as 611 Gateway Boulevard and 651 Gateway Boulevard, South San Francisco,
California, respectively, and the land upon which such office buildings are
located, and (iv) at Landlord's discretion, any additional real property, areas,
land, buildings or other improvements added thereto outside of the Project.


1.1.3  Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of  the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common Areas").
The Common Areas shall consist of the "Project Common Areas" and the "Building
Common Areas." The term "Project Common Areas," as used in this Lease, shall
mean the portion of the Project designated as such by Landlord, which Project
Common Areas may include, from time to time, in Landlord's sole discretion, a
conference center and other amenities.  The term "Building Common Areas," as
used in this Lease, shall mean the portions of the Common Areas located within
the Building designated as such by Landlord. The manner in which the Common
Areas are maintained and operated shall be at the sole discretion of Landlord
and the use thereof shall be subject to such reasonable rules, regulations and
restrictions as Landlord may make fi·om time to time. Landlord reserves the
right to close temporarily, make alterations or additions to, or change the
location of elements of the Project and the Common Areas.


1.2     Rentable Square Feet of Premises and Building. For purposes of this
Lease, "rentable square feet" in the Premises and the Building, as the case may
be, shall be calculated pursuant to Landlord's then current method for measuring
rentable square footage. Landlord and Tenant hereby stipulate and agree that the
rentable area of the Premises is as set forth in Section 2.2 of the Summary.


ARTICLE 2


LEASE TERM


The terms and provisions of this Lease shall be effective as of the date of this
Lease. The term of this Lease (the "Lease Term") shall commence on the "Lease
Commencement Date," as that term is set forth in Section 3.2 of the Summary, and
shall terminate on the "Lease Expiration Date," as that term is set forth in
Section 3.3 of the Summary, unless this Lease is sooner terminated as
hereinafter provided. If the Landlord is unable for any reason to deliver
possession of the Premises to Tenant on any specific date, then Landlord shall
not be subject to any liability for its failure to do so, and such failure shall
not affect the validity of the Lease or the obligations of Tenant hereunder. For
purposes of this Lease, the term "Lease Year" shall



 


- 3 -

--------------------------------------------------------------------------------







mean each consecutive twelve (12) month period during the Lease Term. At any
time during the Lease Term,  Landlord may deliver to Tenant a notice in the form
as set forth in Exhibit C, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within ten (I0) business days of receipt thereof; provided, however, Tenant's
failure to execute and return such notice to Landlord within such time shall be
conclusive upon Tenant that the information set forth in such notice is as
specified therein.


ARTICLE 3


BASE RENT


3.1        Base Rent. Commencing on the Lease Commencement Date, Tenant shall
pay, without prior notice or demand, base rent ("Base Rent") as set forth in
Section 4 of the Summary, payable in equal monthly installments as set forth in
Section 4 of the Summary in advance on or before the first day of each and every
calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the second full month of the Lease Term shall be
paid at the time of Tenant's execution of this Lease.  If any Rent payment date
(including the Lease Commencement Date) falls on a day of the month other than
the first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis. Until notice of some other
designation is given to Tenant in accordance with the provisions of Article 28
of this Lease, Base Rent and all other charges shall be paid by remittance to or
for the order of BXP 601 & 651 GATEWAY CENTER LP by one of the following
methods:


(i)           By ACH Transfer & Direct Deposit


Bank of America
345 Montgomery Street, Concourse Level #1499
San Francisco, California 94101
ABA# 121-000-358
Account: Boston Properties L.P. Operating Account
Account Number: 14993-06215
Amount: [fill in appropriate dollar amount] Reference: [fill in Tenant Name and
Tenant Number]
or


(ii)          By Mail
 
Boston Properties Limited Partnership
P.O. Box 742841
Los Angeles, California 90074-284 I
 
 
- 4 -

--------------------------------------------------------------------------------

 
 


or


(iii)          By Overnight Delivery


Bank of America Lock Box Services
Lockbox LAC-742841
2706 Media Center Drive
Los Angeles, California 90065.




3.2      Abated Base Rent. Provided that Tenant is not then in default of this
Lease, then during the first (1st) full calendar month(s) of the Lease Term (the
"Rent Abatement Period"), Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the Premises during such Rent Abatement Period (the
"Rent Abatement").  Landlord and Tenant acknowledge that the aggregate amount of
the Rent Abatement equals $34,125.80. Tenant acknowledges and agrees that the
foregoing Rent Abatement has been granted to Tenant as additional consideration
for entering into this Lease, and for agreeing to pay the rental and performing
the terms and conditions otherwise required under this Lease. If Tenant shall be
in default under this Lease and shall fail to cure such default within the
notice and cure period, if any, permitted for cure pursuant to this Lease, or if
this Lease is terminated on account of such uncured default, then the dollar
amount of the unapplied portion of the Rent Abatement as of the date of such
default or termination, as the case may be, shall be converted to a credit to be
applied to the Base Rent applicable at the end of the Lease Term and Tenant
shall immediately be obligated to begin paying Base Rent for the Premises in
full.




ARTICLE 4


ADDITIONAL RENT


4.1        General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay (i) "Tenant's Share" of the annual
"Building Direct Expenses," as those terms are defined in Sections 4.2.1 0 and
4.2.2 of this Lease, respectively, which are in excess of the amount of Building
Direct Expenses applicable to the "Base Year," as that term is defined in
Section 4.2.1 of this Lease, and (ii) Tenant's Share of "Capital Expenses," as
that term is defined in Section 4.2.9, below, pursuant to Section 4.6 of this
Lease; provided, however, that in no event shall any decrease in Building Direct
Expenses for any "Expense Year," as that term is defined in Section 4.2.6 of
this Lease, below Building Direct Expenses for the Base Year entitle Tenant to
any decrease in Base Rent or any credit against sums due under this Lease.  Such
payments by Tenant, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease, are hereinafter collectively
referred to as the "Additional Rent," and the Base Rent and the Additional Rent
are herein collectively referred to as "Rent." All amounts due under this
Article 4 as Additional Rent shall be payable for the same periods and in the
same manner as the Base Rent.  Without limitation on other obligations of Tenant
which survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term. Landlord may
 
 
 
- 5 -

--------------------------------------------------------------------------------







upon expiration of the Lease Term deliver to Tenant an estimate of any Base
Rent, Additional Rent or other obligations outstanding, and Landlord may either
deduct such amount from any funds other-wise payable to Tenant upon expiration
or  require Tenant to  pay such funds immediately. Landlord shall make necessary
adjustments for differences between actual and estimated Additional Rent in
accordance with Section 4.4, below.


4.2 Definitions of Key Terms Relating to Additional Rent.As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:


4.2.1   "Base Year" shall mean the period set forth in Section 5 of the Summary.


4.2.2   "Building Direct Expenses" shall mean "Building Operating Expenses" and
"Building Tax Expenses", as those terms are defined in Sections 4.2.3 and 4.2.4,
below, respectively.               


4.2.3  "Building Operating Expenses" shall mean the portion of "Operating
Expenses," as that term is defined in Section 4.2.7 below, allocated to the
tenants of the Building pursuant to the terms of Section 4.3.1 below.


4.2.4   "Building Tax Expenses" shall mean that portion of "Tax Expenses", as
that term is defined in Section 4.2.8 below, allocated to the tenants of the
Building pursuant to the terms of Section 4.3.1 below.


4.2.5   "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."


4.2.6   "Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the  event of any such change, Tenant's Share of Building Direct
Expenses and Capital Expenses shall be equitably adjusted for any Expense Year
involved in any such change.


4.2.7   "Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any p01iion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, maintaining, repairing,
replacing, renovating and managing the utility systems, mechanical systems,
sanitary, storm drainage systems, communication systems and escalator and
elevator systems, and the cost of supplies, tools, and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project as reasonably determined by Landlord (including,
without limitation, commercial general liability insurance, physical damage
insurance covering damage or other loss caused by fire, earthquake, flood and
other water damage,
 
 
- 6 -

--------------------------------------------------------------------------------







explosion, vandalism and malicious mischief, theft or other casualty, rental 
interruption insurance and such insurance as may be required by any lessor under
any present or future ground or underlying lease of the Building or Project or
any holder of a mortgage, trust deed or other encumbrance now or hereafter in
force against the Building or Project or any portion thereof); (iv) the cost of
landscaping, decorative lighting, and relamping, the cost of maintaining
fountains, sculptures, bridges and all supplies, tools, equipment and materials
used in the operation, repair and maintenance of the Project, or any portion
thereof; (v) the cost of parking area repair, restoration, and maintenance,
including, without limitation, resurfacing, repainting, restriping and cleaning;
(vi) fees, charges and other costs, including management fees (or amounts in
lieu thereof), consulting fees (including, without limitation, any  consulting
fees incurred in connection with the procurement of insurance), legal fees and
accounting fees, of all contractors, engineers, consultants and all other
persons engaged by Landlord or otherwise incurred   by  or  charged  by 
Landlord  in  connection  with  the  management,  operation, administration,
maintenance and repair of the Building and the Project; (vii) payments under any
equipment rental agreements or management agreements (including the cost of any
actual or charged management fee and the actual  or charged rental of any
management office space); (viii) wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project; (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance and replacement of all systems and equipment and components
thereof of the Project; (xi) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
common areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xii) amortization (including interest on the unamortized cost
at an annual interest rate determined by Landlord) of the cost of acquiring or
the rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof; (xiii) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.8, below; (xiv) advertising,
marketing and promotional expenditures incurred in connection with the Project,
including, without limitation, costs of signs in, on or about the Project
identifying or promoting the Project; (xv) payments under any easement, 
license,  operating  agreement,  declaration,   restrictive  covenant,  or 
instrument pertaining to the sharing of costs by the Project or related to the
use or operation of the Project; and (xvi) all costs of applying and reporting
for the Project or any part thereof to seek or maintain certification under the
U.S. EPA's  Energy Star® rating system, the U.S. Green Building Council's
Leadership in Energy and Environmental Design (LEED) rating system or a similar
system or standard. Notwithstanding anything to the contrary in this Lease, the
following items shall be excluded from Operating Expenses:


(a)      any items included in Tax Expenses;


(b)      except as permitted pursuant to item (xii), above, and Section 4.2.9,
below, principal or interest on indebtedness, debt amortization or ground rent
paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Project;
 
 
- 7 -

--------------------------------------------------------------------------------







(c)       capital  improvements to the Building or the Project,  other than
those permitted pursuant to item (xii), above, and Section 4.2.1 0, below;


(d)       legal, auditing, consulting and professional fees and other costs paid
or incurred in connection with financings, refinancings or sales of any interest
in Landlord or of Landlord's interest in the Building  or the Project or in
connection  with any ground  lease (including,  without  limitation,  recording 
costs,  mortgage  recording  taxes,  title  insurance premiums  and  other 
similar  costs,  but  excluding  those  legal,  auditing,  consulting   and
professional fees and other costs incurred in connection with the normal and
routine maintenance and operation of the Building and/or the Project);


(e)      legal fees, space planner's fees, architect's fees, leasing and
brokerage commissions, advertising and  promotional  expenditures and any other 
marketing  expense incurred in connection with the leasing of space in the
Building (including new leases, lease amendments, lease terminations and lease
renewals);


(f)       the cost of any items to the extent to which such cost is reimbursed
to Landlord by tenants of the Project (other than as a reimbursement of
operating expenses), or other third parties, or is covered by a warranty to the
extent of reimbursement for such coverage;


(g)       expenditures for any leasehold improvement which is made in connection
with the preparation of any portion of the Building for occupancy by any tenant
of the Building or the Project;


(h)       the cost of performing work or furnishing service to or for any tenant
other than Tenant, at Landlord's expense, to the extent such work or service is
in excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Building at Landlord's expense;


(i)       the cost of repairs or replacements incurred by reason of fire or
other casualty, or condemnation, to the extent Landlord actually receives
proceeds of property and casualty insurance policies or·condemnation awards or
would have received such proceeds had Landlord maintained the insurance required
to be maintained by Landlord under this Lease;


j)      the cost of acquiring sculptures, paintings or other objects of fine art
in the Building or the Project in excess of amounts typically spent for such
items in Class A office buildings of comparable quality in the South San
Francisco submarket;


(k) bad debt loss, rent loss, or reserves for bad debt or rent loss;


(I) unfunded contributions to operating expense reserves by other tenants;


(m)      contributions to charitable  or political  organizations in excess  of
the greater of (I) the amounts typically spent for such contributions in Class A
office buildings of comparable quality in the South San Francisco submarket, and
(2) $50,000.00 in the aggregate in any single Expense Year;
 
 
 
- 8 -

--------------------------------------------------------------------------------


 


  (n)     expenses related solely and exclusively to the operation of the retail
space in the Project;


(o)      damage and repatrs necessitated by the gross negligence or willful
misconduct of Landlord Parties;


(p)      fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building or the
Project;


(q)      interest, fines or penalties for late payment or violations of
Applicable Laws by Landlord, except to the extent incurring such expense is
either (1) a reasonable business expense under the circumstances, or (2) caused
by a corresponding late payment or violation of a Applicable Laws by Tenant, in
which event Tenant shall be responsible for the full amount of such expense;


(r)       the cost of remediation and removal of "Hazardous Substance," as that
term is defined in Section 5.2 below, in the Building or on the Project as
required by applicable laws, provided, however, that the provisions of this
sub-item (r) shall not preclude the inclusion of costs with respect to materials
(whether existing at the Project as of the date of this Lease or subsequently
introduced to the Project) which are not as of the date of this Lease (or as of
the date of introduction) deemed to be Hazardous Substance under applicable laws
but which are subsequently deemed to be Hazardous Substance under applicable
laws (it being understood and agreed that Tenant shall nonetheless be
responsible under Section 5.2 of this Lease for all costs of remediation and
removal of Hazardous Substance to the extent caused by Tenant Parties);


(s)      costs for the original construction and development of the Building and
nonrecurring costs for the repair or replacement of any structural portion of
the Building made necessary as a result of defects in the original design,
workmanship or materials;


(t)      costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation,
management, maintenance and repair of the Building and/or the Project,
including, without limitation, entity accounting and legal matters;


(u)      the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated on a reasonable basis to reflect time spent on the
operation and management of the Project vis-a-vis time spent on matters
unrelated to the operation and management of the Project;


(v)      except as may be otherwise expressly provided in this Lease with
respect to specific items, including, without limitation, any management fee
paid by Landlord, the cost of any services or materials provided by any party
related to Landlord, to the extent such cost exceeds, the reasonable cost for
such services or materials absent such relationship in Class-A office Building
of comparable quality in the South San Francisco submarket;
 
                                (w)     depreciation for the Building, except as
permitted pursuant to item (xii), above;
 
 


- 9 -

--------------------------------------------------------------------------------



 
(x)       reserves for future improvements, repairs, additions, etc.; and


(y)     costs of replacements, alterations or improvements necessary to make the
Building or the Project comply with Applicable Laws in effect and applicable to
the Building and/or the Project prior to the date of this Lease, except to the
extent the need for such replacements, alterations or improvements is caused by
Tenant Parties (in which case Tenant shall nonetheless be responsible for such
costs in accordance with Article 24 of this), provided, however, that the
provisions of this sub-item (y) shall not preclude the inclusion of costs of
compliance with Applicable Laws enacted prior to the date of this Lease if such
compliance is required for the first time by reason of any amendment,
modification or reinterpretation of a Applicable Laws which is imposed after the
date of this Lease


If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (I00%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord may elect to make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been one
hundred percent (I 00%) occupied; and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such year. Operating Expenses
for the Base Year shall not include market-wide cost increases (including
utility rate increases) due to extraordinary circumstances, including, but not
limited to, Force Majeure, boycotts, strikes, conservation surcharges, security
concerns, embargoes or shortages. In no event shall the  components of Direct
Expenses for any Expense Year related to Tax Expenses, Project utility,
services, or insurance costs be less than the components of Direct Expenses
related to Tax Expenses, Project utility, services, or insurance costs in the
Base Year.


4.2.8 Taxes.


4.2.8.1   "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general  and special assessments, transit
taxes, business taxes, leasehold taxes or taxes based upon the receipt of rent,
including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereat), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.


4.2.8.2   Tax Expenses shall include, without limitation:  (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or
 
 
- 10 -

--------------------------------------------------------------------------------





charge in addition to, or in substitution, partially or totally, of any
assessment, tax, fee, levy or charge previously included within the definition
of real property tax, it being acknowledged by Tenant and Landlord that
Proposition 13 was adopted by the voters of the State of California in the June
1978 election ("Proposition 13") and that assessments, taxes, fees, levies and
charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants, and, in further recognition of the decrease in the level and  quality
of  governmental services and amenities as a result of Proposition 13, Tax
Expenses shall also include any governmental or private assessments or the
Project's contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (iii) Any assessment, tax, fee,
levy, or charge allocable to or measured by the area of the Premises, the tenant
improvements in the Premises, or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon  or with respect to the  possession,   leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of  the Premises, or any portion thereof; (iv) Any assessment, tax, fee,
levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises; and
(v) All of the real estate taxes and assessments imposed upon or with respect to
the Building and all of the real estate taxes and assessments imposed on the
land and improvements comprising the Project.


4.2.8.3   If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable  governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant's Share of any such
increased Tax Expenses included by Landlord as Building Tax Expenses pursuant to
the terms of this Lease.   Notwithstanding anything to the contrary contained in
this Section 4.2.8 (except as set forth in Section 4.2.8.1, above), there shall
be excluded from Tax Expenses (i) all excess profits taxes, franchise taxes,
gift taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord's general or net income (as opposed to rents, receipts or  income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, (iii) any items paid by Tenant under Section 4.5 of this Lease, and 
(iv) any tax fines, interest, penalties, legal fees, or  costs of litigation
incurred due to Landlord's failure to make payments when due, except to the
extent caused by Tenant's failure to timely make any such payments due under
this Lease.


4.2.8.4   Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be deducted fi·om Tax Expenses nor included in
Direct Expenses for purposes of this Lease, and (ii) tax refunds under
Proposition 8 shall not be deducted from Tax Expenses nor refunded to Tenant,
but rather shall be the sole property of Landlord. Landlord and
 
 
 
- 11 -

--------------------------------------------------------------------------------







Tenant acknowledge that the preceding sentence is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent (2.0%)
annual increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion ofTax Expenses
pursuant to the terms of Proposition 13. Notwithstanding anything to the
contrary set forth in this Lease, only Landlord may institute proceedings  to
reduce Tax Expenses and the filing of any such proceeding by Tenant without
Landlord's consent shall constitute an event of default by Tenant under this
Lease.  Notwithstanding the foregoing, Landlord shall not be obligated to file
any application or institute any proceeding seeking a reduction in Tax Expenses.
Notwithstanding the foregoing, upon a reassessment of the Building and/or the
Project pursuant to the terms of Proposition 13 (a "Reassessment") occurring
after the Base Year which results in a decrease in Tax Expenses, the component
of Tax Expenses for the Base Year which is attributable to the assessed value of
the Building and/or the Project under Proposition 13 prior to the Reassessment
(without taking into account any Proposition 8 reductions) (the "Base Year Prop
13 Taxes") shall be reduced, if at all, for the purposes of comparison to all
subsequent Expense Years (commencing with the Expense Year in which the
Reassessment takes place) to an amount equal to the real estate taxes based upon
such Reassessment, and if thereafter, in connection with a subsequent
Reassessment, the assessed value of the Building and/or the Project under
Proposition 13 shall increase, the current Base Year Prop 13 Taxes shall  be
increased for purposes of comparison to all subsequent Expense Years (commencing
with the Expense Year in which the Reassessment takes place) to an amount equal
to the lesser of the original Base Year Prop 13 Taxes and an amount equal to the
real estate taxes based upon such Reassessment.


4.2.9   "Capital Expenses" shall mean all cost of capital repair, improvements
or expenditures incurred by Landlord in connection with the Project (A) which
are intended to effect economies in the operation, cleaning or maintenance of
the Project, or any portion thereof, (B) that are required to comply with
present or anticipated conservation programs, (C) for the period of the Lease
Term from and after the first anniversary of the Lease Commencement Date, which
are replacements or modifications of nonstructural items located in the Common
Areas required to keep the Common Areas in good order or condition, or (D) that
are required under any governmental law or regulation that is adopted or first
enforced against the Project after the date that this Lease is executed and
delivered by both Landlord and Tenant.  In no event shall Capital Expenses
include any costs incurred by Landlord prior to or during the Base Year.


4.2.10 "Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary. Tenant's Share was calculated by multiplying the number of rentable
square feet of the Premises, as set forth in Section 2.2 of the Summary, by 100,
and dividing the product by the total number of rentable square feet in the
Building.


4.3 Allocation of Direct Expenses.


4.3.1   Method of Allocation.   The parties acknowledge that the Building is a
part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings  in the
Project.  Accordingly, as set forth in Section 4.2 above, Direct  Expenses
(which consists of Operating Expenses  and Tax Expenses) are determined annually
for the Project as a whole, and a portion of the Direct Expenses, which portion
shall be
 
 
- 12 -

--------------------------------------------------------------------------------







determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any other buildings in the
Project) and such portion shall be the Building Direct Expenses for purposes of 
this Lease. Such portion of Direct Expenses allocated to the tenants of the
Building shall include all Direct Expenses attributable solely to the Building
and an equitable portion of the Direct Expenses attributable to the Project as a
whole.


4.3.2   Cost Pools. Landlord shall have the right, from time to time, to
equitably allocate some or all of the Direct Expenses for the Project among
different portions or occupants of the Project (the "Cost Pools"), in Landlord's
discretion.  Such Cost Pools may include, but shall not be limited to, the
office space tenants of a building of the Project or of the Project, and the
retail space tenants of a building of the Project or of the Project.  The Direct
Expenses allocable to each such Cost Pool shall be allocated to such Cost Pool
and charged to the tenants within such Cost Pool in an equitable manner.


4.4      Calculation and Payment of Direct Expenses.  If for any Expense Year
ending or commencing within the Lease Term, Tenant's Share of Building Direct
Expenses for such Expense Year exceeds Tenant's Share of Building Direct
Expenses applicable to the Base Year, then Tenant shall pay to Landlord, in the
manner set forth in Section 4.4.1, below, and as Additional Rent, an amount
equal to the excess (the "Excess").


4.4.1   Statement of Actual  Building  Direct  Expenses  and  Payment 
by Tenant. Landlord shall give to Tenant within one hundred twenty (120) days
following the end of each Expense Year, a statement (the "Statement") which
shall state the Building Direct Expenses incurred or accrued for such preceding
Expense Year, and which shall indicate the amount of the Excess.  Upon receipt
of the Statement for each Expense Year commencing or ending during the Lease
Term, if an Excess is present, Tenant shall pay, with its next installment of
Base Rent due or within thirty (30) days, whichever is earlier, the full amount
of the Excess for such Expense Year, less the amounts, if any, paid during such
Expense Year as "Estimated Excess," as that term is defined in Section 4.4.2,
below. Ifthe amounts paid by Tenant during an Expense Year as Estimated Excess
exceed the Excess for such Expense Year, then such difference shall be
reimbursed by Landlord to Tenant, provided that any such reimbursement, at
Landlord's option, may be credited against the Additional Rent next coming due
under this Lease unless the Lease Term has terminated or expired, in which event
Landlord shall refund the appropriate amount to Tenant. The failure of Landlord
to timely furnish the Statement for any Expense Year shall not prejudice
Landlord or Tenant from enforcing its rights under this Article 4. Even though
the Lease Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Building Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall immediately pay to Landlord such amount. The provisions of this Section
4.4.1 shall survive the expiration or earlier termination of the Lease Term.


4.4.2   Statement of Estimated Building  Direct  Expenses.     In addition,
Landlord shall endeavor to give Tenant a yearly expense estimate statement (the
"Estimate Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the "Estimated
Excess") as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of
 
 
- 13 -

--------------------------------------------------------------------------------







Building Direct Expenses for the Base  Year.  The failure of Landlord to timely
furnish the Estimate Statement for any Expense Year shall not preclude Landlord
from enforcing its rights to collect any Estimated Excess under this Article 4,
nor shall Landlord be prohibited from revising any Estimate Statement or
Estimated Excess theretofore delivered to the extent necessary. Thereafter,
Tenant shall pay, with its next installment of Base Rent due, a fraction of the
Estimated Excess for the then-current Expense Year (reduced by any amounts paid
pursuant to the last sentence of this Section 4.4.2). Such fraction shall have
as its numerator the number of months which have elapsed in such current Expense
Year, including the month of such payment, and twelve (12) as its denominator.  
Until a new Estimate Statement is furnished (which Landlord shall have the right
to deliver to Tenant at any time), Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1112) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.


4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.


4.5.1   Tenant  shall  be  liable for and  shall  pay thirty  (30)  days  before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises.  If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting fi·om such increase in the assessment, as the case may be.


4.5.2   If any Alterations installed and/or paid for by Tenant (whether or not
affixed to the real property so as to become a part thereof), are assessed for
real property tax purposes at a valuation  higher than the valuation at which
tenant improvements conforming to Landlord's "building standard" in other space
in the Building are assessed, then the Tax Expenses levied against Landlord  or
the property by reason of such excess assessed valuation shall be deemed to be
taxes levied against personal property of Tenant and shall be governed by the
provisions of Section 4.5.1, above.


4.5.3   Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, business tax or any other applicable  tax on the rent or services
herein or otherwise respecting this Lease, (ii) taxes assessed upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility; or (iii) taxes assessed
upon this transaction or any document to which Tenant is a patty creating or
transferring an interest or an estate in the Premises.


4.6       Calculation and Payment of Capital Expenses. Notwithstanding any
provision to the contrary contained in this Lease, Tenant shall pay to Landlord,
on a monthly basis. as Additional Rent and in addition to Tenant's Share of
Building Direct Expenses, an amount equal to Tenant's Share of all Capital
Expenses incurred by Landlord for any Expense Year following
 
 
 
- 14 -

--------------------------------------------------------------------------------







the Base Year; provided, however, any such Capital Expenses shall be amortized
(including interest on the unamortized cost at an annual interest rate
determined by Landlord) over its useful life as Landlord shall reasonably
determine, and Tenant shall only be obligated to pay Tenant's Share of such
amortized amount; provided further, however, if Landlord reasonably concludes on
the basis of engineering estimates that a particular capital expenditure will
effect savings in Operating Expenses, including, without limitation, energy
related costs, and that such projected savings will, on an annual basis
("Projected Annual Savings"), exceed the annual amortization therefor, then and
in such event the amount of amortization for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased amortization (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
lll2th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal. The amount of Capital Expenses incurred
by Landlord, as well as Tenant's Share of such Capital Expenses, shall be set
forth on each Statement and each Estimate Statement delivered by Landlord Tenant
and Tenant shall pay Tenant's Share of such Capital Expenses at the same time
and in the same manner as Tenant shall pay Tenant's Share of Building Direct
Expenses.


ARTICLE 5


USE OF PREMISES


5.1      Permitted Use.  Tenant shall use the Premises solely for the Permitted
Use set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.


5.2      Prohibited Uses. Tenant further covenants and agrees that Tenant shall
not use, or suffer or permit any person or persons to use, the Premises or any
part thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect.  Tenant shall not do or permit
anything to be done in or about the Premises which will in any way damage the
reputation of the  Project or obstruct or interfere with  the rights of other
tenants or occupants of the Building, or injure or annoy them or use or allow
the Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant use of the Premises shall comply with, and Tenant's rights and
obligations under the Lease and Tenant's use of the Premises shall be subject
and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project. Except for small quantities
customarily used in business offices, Tenant shall not cause or permit any
"Hazardous Substance," as that term is defined below, to be kept, maintained,
used, stored, produced, generated or disposed of (into the sewage or waste
disposal system or
 
 
- 15 -

--------------------------------------------------------------------------------







otherwise) on or in the Premises by Tenant or Tenant's agents, employees,
contractors, invitees, assignees  or sublessees, without  first obtaining 
Landlord's  written  consent.     Tenant  shall immediately notify, and shall
direct Tenant's agents, employees contractors, invitees, assignees and
sublessees to immediately notify, Landlord of any incident in, on or about the
Premises, and to the extent caused by a Tenant Party, on or about the Building
or the Project, that would require the filing of a notice under any federal,
state, local or quasi-governmental law (whether under common law, statute or
otherwise), ordinance, decree, code, ruling, award, rule, regulation or
guidance  document now or hereafter enacted or promulgated, as amended fi·om
time to time, in any way relating to or regulating  any Hazardous  Substance.  
As used herein, "Hazardous Substance" means any substance which is toxic,
ignitable, reactive, or corrosive and which is regulated by any local
government, the State of California, or the United States government.
"Hazardous  Substance" includes  any and all material  or substances which  are
defined  as "hazardous waste," "extremely hazardous waste" or a "hazardous
substance" pursuant to state, federal or local governmental  law.    "Hazardous
Substance" also includes asbestos, polychlorobiphenyls (i.e., PCB's) and
petroleum.


ARTICLE 6
 
SERVICES AND UTILITIES
 
6.1 Standard Tenant Services.  Landlord shall provide the services specified
below
and on Exhibit F attached hereto, on all days (unless otherwise stated below or
in Exhibit F)
during the Lease Term.


6.1.1   Subject to limitations imposed by all governmental rules, regulations
and guidelines applicable thereto, Landlord shall provide heating, ventilation
and air conditioning ("HVAC") when necessary for normal comfort for normal
office use in the Premises from 7:00
A.M. to 6:00 P.M. Monday through Friday (collectively, the "Building Hours"),
except for the date of observation  of New  Year's Day, Independence  Day,
Labor  Day, Memorial  Day, Thanksgiving Day, Christmas Day and, at Landlord's
discretion,  other locally or nationally recognized holidays (collectively, the
"Holidays"). Tenant shall cooperate fully with Landlord at all times and abide
by all regulations and requirements that Landlord may reasonably prescribe for
the proper functioning and protection of the HVAC, electrical, mechanical  and
plumbing systems.


6.1.2   Landlord  shall provide electricity  to the Premises  (including 
adequate electrical wiring and facilities for connection to Tenant's lighting
fixtures and incidental use equipment) for lighting and power suitable for the
Permitted Use as reasonably determined by Landlord,  provided  that Tenant's 
electrical  usage shall  be subject  to applicable  laws and regulations.  
Tenant shall bear the cost of replacement of lamps, starters and ballasts for
non-Building standard lighting fixtures within the Premises.


6.1.3   Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.


6.1.4   Landlord  shall provide nonexclusive,  non-attended  automatic 
passenger elevator service during the Building Hours, shall have one elevator
available at all other times,
 
 
- 16 -

--------------------------------------------------------------------------------







including on the Holidays, except in the event of emergency, and shall provide
nonexclusive, non-attended automatic passenger escalator service during Building
Hours only.


6.1.5   Landlord shall provide nonexclusive  fi·eight elevator service subject
to scheduling by Landlord.


6.1.6   Landlord  shall  provide  customary  weekday  janitorial  services  to
the Premises,  except  the date of observation  of the Holidays,  in and about
the Premises  and customary  occasional  window  washing  services,  each  in a
manner  consistent  with other Class "A" office buildings located in the
vicinity of the Project.


Notwithstanding anything in this Lease to the contrary, if Landlord or any
affiliate of Landlord has elected to qualify  as a real estate investment  trust
("REIT"), any service  required or permitted  to be performed by Landlord
pursuant to this Lease, the charge or cost ofwhich may be treated as
impermissible tenant service income under the laws governing a REIT, may be
performed by a taxable REIT subsidiary that is affiliated with either Landlord
or Landlord's property manager, an independent contractor of Landlord or
Landlord's property manager (the "Service Provider"). If Tenant is subject to a
charge under this Lease for any such service, then, at Landlord's direction,
Tenant will pay such charge either to Landlord for further payment to the
Service Provider or directly to the Service Provider, and, in either case, (i)
Landlord will credit such payment against Additional Rent due from Tenant under
this Lease for such service, and (ii) such payment to the Service Provider will
not relieve Landlord from any obligation under the Lease concerning the
provisions of such service.


6.2      Overstandard Tenant Use.  Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of Section
6.1 of this Lease. If Tenant uses water, electricity, heat or air conditioning
in excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, the cost of such excess consumption,
the cost of the installation, operation, and maintenance of equipment which is
installed in order to supply such excess consumption, and the cost of the
increased  wear and tear  on existing  equipment  caused  by such excess 
consumption; and Landlord may install devices to separately meter (or sub-meter)
any increased use and in such event Tenant shall pay the increased cost directly
to Landlord, on demand, at the rates charged by the public utility company
furnishing the same, including the cost of such additional metering (or
sub-metering) devices.  In addition, in the event that there is located in the
Premises a data center containing high density computing equipment, as defined
in the U.S. EPA's Energy Star® rating system ("Energy Star"), Landlord may
require the installation in accordance with Energy Star of separate metering or
check metering equipment, in which event (i) Tenant shall pay the costs of any
such  meter  or check  meter directly  to Landlord,  on demand,  including  the
installation and connectivity thereof, (ii) Tenant shall directly pay to the
utility provider all electric consumption on any meter, and (iii) Tenant shall
pay to Landlord, as Additional Rent, all electric consumption on  any check
meter within thirty (30) days after being billed thereof by Landlord, in
addition to other electric charges  payable by Tenant under the Lease.  In the
event that Tenant purchases  any utility service directly from the provider,
Tenant shall promptly
 
 
- 17 -

--------------------------------------------------------------------------------







provide to Landlord either permission to access Tenant's usage information from
the utility service provider or copies of the utility bills for Tenant's usage
of such services in a format reasonably acceptable to Landlord. Tenant's use of
electricity shall never exceed the capacity of the feeders to the Project or the
risers  or wiring installation, and subject to the terms of Section 29.32,
below, Tenant shall not install or use or permit the installation or use of any
computer or electronic data processing equipment in the Premises, without the
prior written consent of Landlord.  If Tenant desires to use heat, ventilation
or air conditioning during hours other than those for which Landlord is
obligated to supply such utilities pursuant to the terms of Section 6.1 of this
Lease, Tenant shall give Landlord such prior notice, if any, as Landlord shall
fi·om time to time establish as appropriate for all tenants of the Building, of
Tenant's desired use in order to supply such utilities, and Landlord shall
supply such utilities to Tenant at such hourly cost to Tenant (which shall be
treated as Additional Rent) as Landlord shall from time to time establish in
Landlord's reasonable discretion. Landlord shall have the exclusive right, but
not the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing, lamp replacement,
additional janitorial service, and additional repairs and maintenance.  If
Tenant requests any such additional services, then Tenant shall pay to Landlord
the Building standard cost of such additional services, including Landlord's
standard fee for its involvement with such additional services, promptly upon
being billed for same.


6.3      Interruption of Use.   Tenant agrees that Landlord shall not be liable
for damages, by abatement of Rent or otherwise, for failure to furnish or delay
in furnishing any service (including telephone and telecommunication services),
or for any diminution in  the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease.  Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.


ARTICLE 7 
 
REPAIRS
 
Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures and furnishings therein, and the floor or floors of
Premises, in good order, repair and condition, reasonable wear and tear excepted
and damage by casualty excluded and governed by Article 11, below, at all times
during the Lease Term. In addition, Tenant shall, at Tenant's own expense, but
under the supervision and subject to the prior approval of Landlord, and within
any reasonable period of time specified by Landlord, promptly and adequately
repair all damage to the Premises and replace or repair all damaged, broken, or
worn fixtures and appurtenances,
 
 
- 18 -

--------------------------------------------------------------------------------







except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant; provided however, that, Landlord shall have the exclusive
right, at Landlord's option, but not the obligation, to make such repairs and
replacements, and Tenant shall pay to Landlord the cost thereof,  including 
Landlord's  standard  fee  for  its  involvement  with  such  repairs  and
replacements, promptly upon being billed for same. Landlord may, but shall not
be required to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or quasi- governmental
authority or court order or decree. Tenant hereby waives any and all rights
under and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar Jaw, statute, or ordinance now or
hereafter in effect.

 
ARTICLE 8
 
ADDITIONS AND ALTERATIONS
 
8.1 Landlord's Consent to Alterations. Tenant may not make or suffer to be made
any improvements, alterations, additions, changes, or repairs (pursuant to
Article 7 or otherwise) to the Premises or any mechanical, plumbing or HVAC
facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant in accordance with
the terms and conditions of this Article 8, and which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building. Landlord may impose,
as a condition of its consent to any and all Alterations or repairs of the
Premises or about the Premises, such requirements as Landlord in its sole
discretion may deem desirable.


8.2     Manner of Construction. Prior to the commencement of construction of any
Alterations or repairs, Tenant shall submit to Landlord, for Landlord's review
and approval in its reasonable discretion, four (4) copies signed by Tenant of
all applicable plans, specifications and working drawings relating thereto.
Tenant, at its sole cost and expense, if applicable, shall retain an
architect/space planner selected by Tenant, and reasonably approved by Landlord,
to prepare such plans, specifications and working drawings; provided that,
Tenant shall also retain the engineering consultants from a list provided by
Landlord to prepare all plans and engineering working drawings, if any, relating
to the structural, mechanical, electrical, plumbing, HVAC, life safety and
sprinkler work of the Alterations. Tenant shall be required to include in its
contracts with the architect and the engineers a provision which requires
ownership of all architectural and engineering drawings to be transferred to
Tenant upon the substantial completion of the Alteration and Tenant hereby
grants to Landlord a non-exclusive right to use such drawings, including,
without   limitation, a right to make copies thereof.    Tenant shall cause each
architect/space  planner  and  engineer  retained  by Tenant  to  follow 
Landlord's  standard construction administration procedures and to utilize the
standard specifications and details for the Building, all as promulgated  by
Landlord from time to time.   Tenant and Tenant's architect/space planner shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the "Base Building" plans, and Tenant and Tenant's architect/space
planner
 
 
- 19 -

--------------------------------------------------------------------------------







shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. In addition, at Landlord's option,
Landlord may submit Tenant's plans, specifications and working drawings to a
third-party architect and/or engineer, selected by Landlord, for their review,
at Tenant's sole cost and expense.   Landlord's review of plans, specifications
and working drawings as set forth in this Section 8.2, shall be for its sole
purpose and shall not imply Landlord's review of the same, or obligate Landlord
to review the same, for quality, design, compliance with applicable building
codes or other like matters. Accordingly, notwithstanding that any plans,
specifications or working drawings are reviewed by Landlord or its space
planner, architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to  Tenant  by Landlord   or Landlord's space
planner,  architect, engineers,  and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the plans, specifications and working
drawings for the Alterations, and Tenant's waiver and indemnity set forth in
Section 10.1 of this Lease, below, shall specifically apply to the plans,
specifications and working drawings for the Alterations.     Following 
Landlord's  approval  in  its   reasonable  discretion  of  all  plans,
specifications and working drawings for the Alterations, a contractor to
construct the Alterations shall be selected by Tenant from the list of
contractors approved by Landlord.  In the event Tenant requests any Alterations
in the Premises which require or give rise to governmentally required changes to
the "Base Building," as that term is defined below, then Landlord shall, at
Tenant's expense, make such changes to the Base Building.  As used in this
Lease, the "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of  the Building on the floor or
floors on which the Premises are located. In performing the work of any
Alterations for which Tenant is  responsible, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas.  In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County in which the Project is located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and Tenant shall deliver to the Project construction manager
a reproducible copy of the "as built" drawings of the Alterations in CAD format
as well as all permits, approvals and other documents issued by any governmental
agency in connection with the Alterations.


8.3        Payment for Improvements. Tenant shall pay to Landlord, within ten
(10) days after being billed for the same, all costs related to the construction
of the Alterations, including, without limitation, the following items and
costs:   (i) the  cost of any changes in the Base Building when such changes are
required by any plans, specifications or working drawings for the Alterations
(including if such changes are due to the fact that such work is prepared on an
unoccupied basis), such cost to include all direct  architectural and/or
engineering fees and expenses incurred by Landlord in connection therewith, (ii)
sales and use taxes and Title 24 fees imposed on, assessed against or paid by
Landlord; (iii) Landlord's fee for its involvement with such Alterations, which
supervision fee shall be equal to five percent (5%) of the costs of each
 
 
 
- 20 -

--------------------------------------------------------------------------------







such Alteration; and (iv) all other costs incurred by Landlord in connection
with the construction of the Alterations.  In the event Landlord and Tenant
agree that Landlord shall construct and install the Alterations in the Premises
on Tenant's behalf, such work shall be done at Tenant's sole cost and expense
and Tenant shall pay to Landlord, within ten (10) days after being billed for
the same, all costs related to the construction of the Alterations, including,
without limitation, the costs described in the immediately preceding sentence
and the following items and costs: (i) all amounts actually  paid by Landlord to
any architect/space planner, engineer, consultant, contractor, subcontractor,
mechanic, materialman or other person, whether retained by Landlord or Tenant,
in connection with the Alterations, and all fees incurred by, and the actual
cost of documents and materials supplied by, Landlord and Landlord's consultants
in connection with the preparation and review of all plans, specifications and
working drawings for the Alterations; (ii) all plan check, permit and license
fees relating to construction of the Alterations paid by Landlord; and (iii) the
cost of any changes to the plans, specifications and working drawings for the
Alterations or to the Alterations themselves required by all applicable zoning
and building codes and other laws and paid by Landlord. Landlord, at its option,
may render bills to Tenant in advance of, or during, construction of the
Alterations so as to enable Landlord to pay all costs and expenses incurred by
Landlord in connection with the Alterations (including, without limitation,
costs of the contractor retained to construct the Alterations) without advancing
Landlord's own funds.  At Landlord's election in its sole and absolute
discretion, Tenant shall deliver to Landlord prior to commencement of
construction of the Alterations cash in an amount equal to all estimated costs
related to the construction of such Alterations, or such lesser amount as
Landlord shall specify, to be held by Landlord and disbursed by Landlord for
costs related to the construction of the Alterations as such costs are
incurred.  In the event that, after Tenant's approval of a cost proposal for the
Alterations in accordance with Section 8.2, above, any revisions, changes or
substitutions shall be made to the plans, specifications and working drawings or
the Alterations, any additional costs which arise in connection with such
revisions, changes or substitutions or any other additional costs shall be paid
by Tenant to Landlord immediately upon Landlord's request.  Any surplus funds
delivered by Tenant and held by Landlord in connection with the Alterations
shall be refunded to Tenant when all costs related to the construction of the
Alterations have been paid in full.


8.4       Construction Insurance. In the event that any Alterations are made
pursuant to this Article 8, prior to the commencement of such Alterations,
Tenant shall  provide Landlord with certificates of insurance evidencing
compliance with the requirements of Section 10.14 of this Lease, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 of this Lease immediately upon completion thereof. In
addition, Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the Iien-free completion of such Alterations and
naming Landlord as a co-obligee.


8.5       Landlord's Property. All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises by Tenant or on behalf of Tenant, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord upon
expiration of this Lease; provided, however, Landlord may, by written notice to
Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant's expense, to remove any
Alterations or
 
 
 
- 21 -

--------------------------------------------------------------------------------







improvements and to repair any damage to the Premises and Building caused by
such removal and return the affected portion of the Premises to their condition
existing prior to the installation of such Alterations or improvements or, at
Landlord's election, to a building standard tenant improved condition as
determined by Landlord; provided; however, that notwithstanding the foregoing,
upon request by Tenant at the time of Tenant's request for Landlord's consent to
any Alteration or improvement, Landlord shall notify Tenant whether the
applicable Alteration or improvement will be required to be removed pursuant to
the terms of this Section 8.5. Notwithstanding  the  foregoing,  Tenant  shall 
not  be  required  to  remove  any  Tenant Improvements or Alterations which are
normal and customary business office improvements; provided, however, in any
event Landlord may require Tenant to remove all (i) rolling files and structural
supports, (ii) built-in or high-density file systems, (iii) any supplemental
HVAC system installed by Tenant, (iv) any structural improvements, and (v) any
security or information technology systems installed by or on behalf of Tenant
in the Premises.  Tenant shall not be required to remove any  improvements  that
are existing  in the Premises  on the Lease Commencement Date.  If Tenant fails
to complete such removal and/or to repair any damage caused by the removal of
any Alterations or improvements in the Premises and return the affected portion
of the Premises to their condition existing prior to the installation of such
Alterations or improvements or, if elected by Landlord, to a building standard
tenant improved condition as determined by Landlord, prior to the expiration or
earlier termination of this Lease, then Rent shall continue to accrue under this
Lease in accordance with Article 16, below, after the end of the Lease Term
until such work shall be completed, and Landlord shall have the right, but not
the obligation, to perform such work and to charge the cost thereof to Tenant.
Tenant hereby protects, defends, indemnifies and holds Landlord harmless from
any liability, cost, obligation, expense or claim of lien, including but not
limited to, court costs and reasonable attorneys' fees, in any manner relating
to the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.


ARTICLE 9


COVENANT AGAINST LIENS


Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of  the work (other than Landlord Work) performed, materials
furnished or obligations incurred by or on  behalf of Tenant, and shall protect,
defend, indemnify and hold Landlord harmless fi·om and against any claims,
liabilities, judgments or costs (including, without limitation, reasonable
attorneys' fees and costs) arising out of same or in connection therewith.
Tenant shall give Landlord notice at least twenty (20) days prior to the
commencement of any work on the Premises which may give rise to a lien on the
Premises or Building (or such additional time as may be necessary under
applicable laws) to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility.  Tenant shall remove any such lien or
encumbrance by bond or otherwise within ten (10) days after notice by Landlord,
and if Tenant shall fail to do so, Landlord may pay the amount necessary to
remove such lien or encumbrance, without being responsible for investigating the
validity thereof.  The amount so paid shall be deemed Additional Rent under this
Lease payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease
 
 
- 22 -

--------------------------------------------------------------------------------







shall authorize Tenant to do any act which shall subject Landlord's title to the
Building or Premises to any liens or encumbrances whether claimed by operation 
of law or express or implied contract.  Any claim to a lien or encumbrance upon
the Building or Premises arising in connection with any such work or respecting
the Premises not performed by or at the request of Landlord shall be null and
void, or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.


ARTICLE 10


TENANT'S INDEMNITY AND INSURANCE


10.1 Tenant's Indemnity.


1 0.1.1 Indemnity.  To the maximum extent permitted by law, Tenant waives any
right to contribution  against the "Landlord Parties," as that term is defined
in Section 1 0.13, below, and agrees to indemnify and save harmless the Landlord
Parties from and against all claims of whatever nature in the case of (i), (ii)
and (iii) below arising from or claimed to have arisen from (i) the use or
occupancy or manner of use or occupancy of the Premises by or acts within the
Premises of the "Tenant Parties," as that term is defined in Section 10.13,
below; (ii) any accident, injury or damage whatsoever  caused to any person, or
to the property of any person, occurring in or about the Premises from the
earlier of (A) the date on which any Tenant Party first enters the Premises  for
any reason or (B) the Lease Commencement Date, and thereafter throughout and
until the end of the Lease Term and after the end of the Lease Term for as long
as any of Tenant's Property, as defined in Section I0.4, remains on the
Premises, or Tenant or anyone acting by, through or under Tenant may use, be in
occupancy of any part of, or have access to the Premises  or any portion
thereof; (iii) any accident,  injury or damage whatsoever occurring outside the
Premises but within the Project, where such accident, injury or damage results,
or is claimed to have resulted, from the negligence or willful misconduct on the
part of any of the Tenant Parties; or (iv) any breach of this Lease by Tenant. 
Tenant shall pay such indemnified amounts as they are incurred by the Landlord
Parties.   This indemnification shall not be construed to deny or reduce any
other rights or obligations of indemnity that a Landlord Party may have under
this Lease or the common law.   Notwithstanding anything contained herein to the
contrary, Tenant shall not be obligated to indemnify a Landlord Party for any
claims to the extent that such Landlord Party's damages in fact result from such
Landlord Party's gross negligence or willful misconduct.


10.1.2  Breach.     In the  event  that  Tenant  breaches  any  of  its 
indemnity obligations hereunder or under any other contractual or common law
indemnity: (i) Tenant shall pay to the Landlord Parties all liabilities, loss,
cost, or expense (including  attorney's fees) incurred as a result of said
breach, and the reasonable value of time expended by the Landlord Parties as a
result of said breach; and (ii) the Landlord Parties may deduct and offset from
any amounts due to Tenant under this Lease any amounts owed by Tenant pursuant
to this section.


1 0.1.3 No limitation.   The indemnification obligations under this Section
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Tenant or any subtenant or
other occupant of the Premises under
 
 
 
- 23 -

--------------------------------------------------------------------------------







workers' compensation acts, disability benefit acts, or other employee benefit
acts. Tenant waives any immunity from or limitation on its indemnity or
contribution liability to the Landlord Parties based upon such acts.


1 0.1.4 Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form acceptable to Landlord.


10.1.5  Survival.   The terms of this section shall survive  any termination  or
expiration of this Lease.


1 0.1.6 Costs.    The foregoing  indemnity  and hold harmless  agreement  shall
include indemnity for all reasonable costs, expenses and liabilities (including,
without limitation, attorneys' fees and disbursements) incurred by the Landlord 
Parties in connection with any such claim or any action or proceeding brought
thereon, and the defense thereof.  In addition, in the event that any action or
proceeding shall be brought against one or more Landlord Parties by reason of
any such claim, Tenant, upon  request from the Landlord  Party, shall resist and
defend such action or proceeding on behalf of the Landlord Party by counsel
appointed by Tenant's insurer (if such claim is covered by insurance without
reservation) or otherwise   by counsel reasonably satisfactory to the Landlord
Party.  The Landlord Parties shall not be bound by any compromise or settlement 
of any such claim, action or proceeding without the prior written consent of
such Landlord Parties.


10.2    Tenant's Risk.  Tenant agrees to use and occupy the Premises, and to use
such other portions of the Building and the Project as Tenant is given the right
to use by this Lease at Tenant's own risk. The Landlord Parties shall not be
liable to the Tenant Parties for any damage, injury, loss, compensation, or
claim  (including, but not limited to, claims for the interruption of or loss to
a Tenant Party's business)  based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Building or the Project, any fire, robbery, theft, mysterious
disappearance, or any other crime or casualty, the actions of any other tenants
of the Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building or the Project, or from water, rain or
snow that may leak into, or flow from any pmi of the Premises or the Building or
the Project, or from drains, pipes or plumbing  fixtures  in the Building or the
Project.   Any goods, property or personal effects stored or placed in or about
the Premises shall be at the sole risk of the Tenant Party, and neither the
Landlord Parties nor their insurers shall in any manner be held responsible
therefor.  The Landlord Parties shall not be responsible or liable to a Tenant
Party, or to those claiming by, through or under a Tenant Party, for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or otherwise.
Notwithstanding the foregoing, the Landlord Parties shall not be released from
liability for any injury, loss, damages  or liability to the extent arising from
any gross negligence  or willful misconduct of the Landlord Parties on or about
the Premises; provided, however, in no event shall the Landlord Parties have any
liability to a Tenant Party based on any loss with respect to or interruption in
the operation of Tenant's business.   The provisions of this section shall be
applicable until the expiration or earlier termination of the Lease Term, and
during such further period as any of Tenant's Property remains on the Premises,
or Tenant or any one acting by,
 
 
- 24 -

--------------------------------------------------------------------------------







through or under Tenant may use, be in occupancy of any part of, or have access
to the Premises or of the Building.


10.3  Tenant's Commercial General Liability Insurance. Tenant agrees to maintain
in full force on or before the earlier of (i) the date on which any Tenant Party
first enters the Premises for any reason or (ii) the Lease Commencement Date
throughout the Lease Term of this Lease, and thereafter, so long as any of
Tenant's Prope1ty remains on the Premises or Tenant or anyone acting by, through
or under Tenant  may use, be in occupancy of any part of, or have access to the
Premises, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office ("ISO")
Commercial General Liability Coverage "occurrence" form CG 00 01 I 0  0 I    or
another ISO Commercial General Liability "occurrence" form providing equivalent
coverage. Such insurance shall include contractual  liability  coverage, 
including,  but not limited to the indemnification obligations undertaken by
Tenant in this Lease subject to the policy terms and  conditions. The minimum
limits of liability of such insurance  shall be $5,000,000.00 per occurrence, 
which may be satisfied through a combination or primary and excess/um brella
insurance. In addition, in the event Tenant hosts a function in the Premises,
Tenant agrees to obtain, and cause any persons or parties providing services for
such function to obtain, the appropriate insurance coverages as determined by
Landlord (including liquor liability coverage, if applicable) and provide
Landlord with evidence of the same.


10.4    Tenant's Property Insurance.  Tenant shall maintain at all times during
the Lease Term, and during such earlier or later time as Tenant may be
performing work in or to the Premises or have property, fixtures, furniture,
equipment, machinery, goods, supplies, wares or merchandise on the Premises, and
continuing thereafter so long as any of Tenant's Property remains on the
Premises, or Tenant  or anyone acting by, through or under Tenant may use, be in
occupancy of or have access to, any part of the Premises, business interruption
insurance and insurance against loss or damage covered by the so-called "special
perils" type insurance with respect to (i) Tenant's property, fixtures,
furniture, equipment, machinery, goods, supplies, wares and merchandise, and
other property of Tenant located at the Premises,  (ii)  and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base   Building)    (the   "Original  Improvements"),  and  
all   additions,   alterations,   and improvements and other modifications made
by or on behalf of the Tenant in the Premises, (iii) any property of third
parties, including  but not limited to leased or rented property, in the
Premises in Tenant's care, custody, use or control, provided that such insurance
in the case of (iii) may be maintained  by such third parties, and (iv) other
property of Tenant located at the Premises, except to the extent paid for by
Landlord (collectively "Tenant's Property"). The business interruption insurance
required by this section shall be in minimum amounts typically carried by
prudent tenants engaged in similar operations, but in no event shall be in an
amount less than the Base Rent then in effect during any Lease Year, plus any
Additional Rent due and payable for the immediately preceding Lease Year. The
"special perils" type insurance required by this section shall be in an amount
at least equal to the full replacement cost of Tenant's Property.   In 
addition, during such time as Tenant is performing work in or to the Premises,
Tenant, at Tenant's expense, shall also maintain, or shall cause its
contractor(s) to maintain, builder's risk insurance for the full insurable value
of such work.  Landlord and such additional persons or entities as Landlord may
reasonably request shall be named as loss payees, as their
 
 
- 25 -

--------------------------------------------------------------------------------







interests may appear, on the policy or policies required by this section, except
for insurance maintained by third parties as provided in (iii) above. In the
event of loss or damage covered by the "special perils" type insurance required
by this section, the responsibilities for repairing or restoring the loss or
damage shall be determined in accordance with Article 11 of this Lease, below.
To the extent that Landlord is obligated to pay for the repair or restoration of
the loss or damage covered by the policy, Landlord shall be paid the proceeds of
the "special perils" type insurance covering the loss or damage.  To the extent
Tenant  is obligated to pay for the repair or restoration of the loss or damage,
covered by the policy, Tenant shall be paid the proceeds of the "special perils"
type insurance covering the loss or damage.  If both Landlord and Tenant are
obligated to pay for the repair or  restoration of the loss or damage covered by
the policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage.   If
the loss or damage is not repaired or restored (for example, ifthe Lease is
terminated pursuant to Section 11.2 of this Lease, below), the insurance
proceeds shall be paid to Landlord  and Tenant  in the pro rata proportion  of
their relative contributions to the cost of the leasehold improvements covered
by the policy.


10.5    Tenant's Other Insurance. Throughout the Lease Term, Tenant shall obtain
and maintain (I) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Project) issued on a form at
least as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent  coverage; (2) worker's compensation insurance or
participation in a monopolistic state workers' compensation fund; and (3)
employer's liability insurance or (in a monopolistic state) Stop Gap Liability
insurance.  Such automobile  liability  insurance  shall  be in an amount  not 
less than  One  Million  Dollars ($1,000,000) for each accident.  Such worker's
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer's liability insurance shall be in an amount not
less than  One  Million  Dollars  ($1 ,000,000)  for each  accident,  One 
Million  Dollars ($1,000,000) disease-policy limit, and One Million Dollars
($1,000,000) disease-each employee.


10.6    Requirements For Insurance.   All insurance  required  to be maintained 
by Tenant pursuant to this Lease shall be maintained with responsible companies
that are admitted to do business, and are in good standing, in the jurisdiction
in which the Premises are located and that have a rating of at least "A" and are
within a financial size category of not less than "Class X" in the most current
Best's Key Rating Guide or such similar rating as may be reasonably selected  by
Landlord.  All such  insurance shall: (1) be acceptable  in form and content  to
Landlord; and (2) be primary and noncontributory.  Tenant shall immediately
notify Landlord upon cancellation, failure to renew, reduction of amount of
insurance, or change in coverage with respect to any such insurance.   No such
policy shall contain any self-insured  retention greater than $25,000. Any
deductibles and such self-insured retentions shall be deemed to be "insurance"
for purposes of the waiver in Section I 0.13 of this Lease, below. Landlord
reserves the right from time to time to require Tenant to obtain higher minimum
amounts of insurance based on such limits as are customarily carried with 
respect to similar properties in the area in which the Premises are located. The
minimum amounts of insurance required by this Lease shall not be reduced by the
payment of claims or for any other reason. In the event Tenant shall fail to
obtain or maintain any insurance meeting the requirements of this Article, or
to  deliver such policies or certificates as required by this Article, Landlord
may, at its option, on five (5) days
 
 
- 26 -

--------------------------------------------------------------------------------







notice to Tenant, procure such policies for the account of Tenant, and the cost
thereof shall be paid to Landlord within five (5) days after delivery to Tenant
of bills therefor.


10.7    Additional Insureds. The commercial general liability and auto insurance
carried by Tenant  pursuant to this Lease, and any additional  liability
insurance  carried by Tenant pursuant to Section 10.3 of this Lease, above,
shall name Landlord, Landlord's managing agent, and such other persons as
Landlord may reasonably request from time to time as additional insureds
(collectively "Additional Insureds") with respect to liability arising out of or
related to this Lease or the operations of Tenant. Such insurance shall provide
primary coverage without contribution  from any other insurance carried by or
for the benefit of Landlord,   Landlord's managing agent, or other Additional 
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured.


10.8    Certificates Of Insurance. On or before the earlier of (i) the date on
which any Tenant Party first enters the Premises for any reason or (ii) the
Lease Commencement Date, Tenant shall furnish Landlord with certificates
evidencing the insurance coverage required by this Lease, and renewal
certificates shall be furnished to Landlord at least annually thereafter, and at
least fifteen (15) days prior to the expiration date of each policy for which a
certificate was furnished.  (Acceptable forms of such certificates  for
liability  and property  insurance, respectively,   are  attached   hereto  
as   Exhibit G.)  In  jurisdictions  requiring   mandatory participation in a
monopolistic state workers' compensation fund, the insurance certificate
requirements for the coverage required for workers' compensation will be
satisfied by a letter from  the  appropriate state  agency  confirming 
participation   in accordance  with  statutory requirements. Such current
participation letters required by this Section shall be provided every six (6)
months for the duration of this Lease. Failure by the Tenant to provide the
certificates or letters required by this  Section shall not be deemed to be a
waiver of the requirements in this Section. Upon request by Landlord, a true and
complete copy of any insurance policy required by this Lease shall be delivered
to Landlord within ten (l0) days following Landlord's request.


10.9   Subtenants And Other Occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide written documentation evidencing the
obligation of such subtenant or other occupant to indemnify the Landlord Parties
to the same extent that Tenant is required to indemnify the Landlord Parties
pursuant to Section 10.1 of this Lease, above, and to maintain insurance that
meets the requirements of this Article, and otherwise to comply with the
requirements of this Article, provided that the terms of this Section 10.9 shall
not relieve Tenant of any of its obligations to comply with the requirements of
this Article. Tenant shall require all such subtenants and occupants to supply
certificates of insurance evidencing that the insurance requirements of this
Article have been met and shall forward such certificates to Landlord on or
before the earlier of (i) the date on which the subtenant  or other occupant  or
any of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees  or representatives first enters the
Premises or (ii) the commencement of the sublease. Tenant shall be responsible 
for identifying and remedying   any deficiencies  in such certificates or policy
provisions.


10.10  No Violation Of Building Policies. Tenant shall not commit  or permit any
violation of the policies of fire, boiler, sprinkler, water damage or other
insurance covering the
 
 
- 27 -

--------------------------------------------------------------------------------







Project and/or the fixtures, equipment and property therein carried by Landlord,
or do or permit anything to be done, or keep or permit anything to be kept, in
the Premises, which in case of any of the foregoing (i) would result in
termination of any such policies, (ii) would adversely affect Landlord's right
of recovery under any of such policies, or (iii) would result in reputable and
independent insurance companies refusing to insure the Project or the property
of Landlord in amounts reasonably satisfactory to Landlord.


10.11  Tenant To Pay Premium Increases. If, because of anything done, caused or
permitted to be done, or omitted by Tenant (or its subtenant or other occupants
of the Premises), the rates for liability, fire, boiler, sprinkler, water damage
or other insurance on the Project or on the property and equipment of Landlord
or any other tenant or subtenant in the Building shall be higher than they
otherwise would be, Tenant shall reimburse Landlord and/or the other tenants and
subtenants in the Building for the additional insurance premiums thereafter paid
by Landlord or by any of the other tenants and subtenants   in the Building
which shall have been charged because of the aforesaid  reasons,  such 
reimbursement  to be made fi·om time to time on Landlord's demand.


10.12  Landlord's Insurance.


10.12.1  Reguired insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building  on an "all risk" type insurance  form, with
customary exceptions, subject to such deductibles and self-insured retentions as
Landlord may determine, in an amount equal to at least the replacement value of
the Building. The cost of such insurance shall be treated as a pmt of Operating
Expenses. Such insurance shall be maintained with an insurance company selected
by Landlord. Payment for losses thereunder shall be made solely to Landlord.


1 0.12.2  0ptional insurance. Landlord may maintain such additional  insurance
with respect to the Building and the Project, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by a
"Mortgagee," as that term is defined in Section 18.2 of this Lease, below. The
cost of all such additional insurance shall also be part of the Operating
Expenses.


10.12.3  Blanket and self-insurance. Any or all of Landlord's insurance may be
provided by blanket coverage maintained  by  Landlord or any affiliate of
Landlord under its insurance program for its portfolio of properties, or by
Landlord or any affiliate of Landlord under a program of self-insurance, and in
such event Operating  Expenses shall include the portion of the reasonable  cost
of blanket insurance or self-insurance that is allocated to the Building.


10.12.4  No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant's Property, including any such
property or work of tenant's subtenants or occupants. Landlord  will also have
no obligation  to carry insurance against, nor be responsible for, any loss
suffered by Tenant, subtenants or other occupants due to interruption of
Tenant's or any subtenant's or occupant's business.
 
 
 
- 28 -

--------------------------------------------------------------------------------







10.13  Waiver Of Subrogation. Notwithstanding any provision of this Lease to the
contrary, the parties hereto waive and release any and all rights of recovery
against the other, and agree not to seek to recover from the other or to make
any claim against the other, and in the case of Landlord, against all Tenant
Parties, and in the case of Tenant, against all Landlord Parties, for any loss
or damage incurred by the waiving/releasing party to the extent such loss or
damage  is insured under any insurance policy required by this Lease, or
otherwise maintained  by the waiving/releasing party, or which would have been
so insured had the party carried the insurance it was required to carry
hereunder. Tenant shall obtain from its subtenants and other occupants of the
Premises a similar waiver and release of claims against any or all of Tenant or
Landlord. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties' waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.


The term "Landlord Party" or "Landlord Parties" shall mean Landlord, any
affiliate of Landlord, Landlord's managing agents for the Building, each
Mortgagee, each ground lessor, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents or
representatives. For the purposes of this Lease, the term "Tenant Party" or
"Tenant Parties" shall mean Tenant, any affiliate of Tenant, any permitted
subtenant or any other permitted occupant of the Premises,  and each of their
respective direct or indirect  partners, officers, shareholders, directors,
members, trustees,  beneficiaries, servants, employees, principals, contractors,
licensees, agents, invitees or representatives.


10.14  Tenant's Work.     During such times as Tenant is performing work or
having work or services performed in or to the Premises, Tenant shall require
its contractors, and their subcontractors  of all tiers, to obtain and maintain
commercial  general liability, automobile, workers compensation, employer's
liability, builder's risk, and equipment/property insurance in such  amounts 
and  on  such  terms  as are  customarily  required  of  such  contractors  and
subcontractors on similar projects.  The amounts and terms of all such insurance
are subject to Landlord's written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  The commercial general liability
and  auto insurance carried by Tenant's contractors and their subcontractors of
all tiers pursuant to this section shall name the Additional Insureds as
additional insureds with respect to liability arising out of or related to their
work or services. Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of Landlord,
Landlord's  managing  agent, or other Additional Insureds.   Such insurance
shall also waive any right of subrogation  against each Additional Insured.
Tenant shall obtain and submit to Landlord, prior to the earlier of (i) the
entry onto the Premises by such contractors or subcontractors or (ii)
commencement of the work or services, certificates of insurance evidencing
compliance with the requirements of this section.


ARTICLE 11


DAMAGE AND DESTRUCTION


1 1.1 Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting fi·om fire or any other
casualty. If the
 
 
- 29 -

--------------------------------------------------------------------------------







Premises or any Common Areas necessary to Tenant's use of or access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, upon notice (the "Landlord Repair
Notice") to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under item (ii) of Section 10.4 of this Lease, and
Landlord shall repair any injury or damage to the Original Improvements  and
Alterations  installed   in the Premises and   shall return  such Original
Improvements and Alterations to their original condition; provided that if the
cost of such repair by Landlord exceeds the amount of insurance proceeds
received by Landlord from Tenant's insurance carrier, as assigned by Tenant, or,
in the event of an earthquake or flood, for which Tenant has elected not to
obtain coverage, the cost of such repairs shall be paid by Tenant to Landlord
prior to Landlord's commencement of repair of the damage. In the event that
Landlord does not deliver the Landlord Repair Notice within sixty (60) days
following the date the casualty becomes known to Landlord, Tenant shall, at its
sole cost and expense, repair any injury or damage to the Original Improvements
and Alterations installed in the Premises and shall return such Original
Improvements and Alterations to their original condition.  Whether or not
Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord's review  and 
approval, all plans,  specifications and working drawings relating thereto, and
Landlord shall select the contractors to perform such improvement work. Landlord
shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof; provided, however, if such fire or other casualty shall
have damaged the Premises or a portion thereof or Common  Areas necessary to
Tenant's occupancy, then Landlord shall allow Tenant a proportionate abatement
of Rent during the time and to the extent and in the proportion that the
Premises or such portion thereof are unfit for occupancy  for the normal conduct
of Tenant's business for the purposes permitted under this Lease, and are not
occupied by Tenant as a result thereof. In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant's right to rent abatement pursuant to
the preceding sentence shall terminate as of the date which is reasonably
determined by Landlord to be the date Tenant should have completed repairs to
the Premises assuming Tenant used reasonable due diligence in connection
therewith.


11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, provided that Landlord terminates the leases
of all tenants of the Building whose premises are similarly damaged by the
casualty (to the extent Landlord retains such right
 
 
 
- 30 -

--------------------------------------------------------------------------------







pursuant to the terms of the applicable tenants' leases),  and one or more of 
the following conditions is present:   (i) in Landlord's reasonable judgment,
repairs cannot reasonably be completed within one hundred eighty (180) days
after the date of discovery of the damage (when such repairs are made without
the payment of overtime or other premiums); (ii) the holder of any mmigage on
the Building or Project or ground lessor with respect to the Building or Project
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall terminate the ground lease, as the case may
be; (iii) the damage is not fully covered by Landlord's insurance policies or
that portion of the proceeds from Landlord's insurance policies allocable to the
Building or the Project, as the case may be; (iv) Landlord decides to rebuild
the Building or Common  Areas  so that they will be substantially  different 
structurally   or architecturally; (v) the damage occurs during the last twelve
(12) months of the Lease Term; or (vi) any owner of any other portion of the
Project, other than Landlord, does not intend to repair the damage to such
portion of the Project.


11.3   Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article II, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute  or regulation  pf the 
State of California,  including, without  limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement  between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.


ARTICLE 12


NONWAIVER


No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the paticular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said
 
 
 
- 31 -

--------------------------------------------------------------------------------







notice, suit or judgment. No payment of Rent by Tenant after a breach by
Landlord shall be deemed a waiver of any breach by Landlord.


ARTICLE 13


CONDEMNATION


If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if all reasonable access to the Premises is substantially impaired, in each
case for a period in excess of one hundred eighty (180) days, Tenant shall have
the option to terminate this Lease effective as of the date possession is
required to be surrendered to the authority. Tenant shall not because of such
taking assert any claim against Landlord or the authority for any compensation
because of such taking and Landlord shall be entitled to the  entire award or
payment in connection therewith, except that Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant's personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long as such claims do not diminish the award available to
Landlord, its ground lessor with respect to the Building or Project or its
mortgagee, and such claim is payable separately to Tenant.  All Rent shall be
apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated.  Tenant hereby waives any and  all rights it might
otherwise have pursuant to Section 1265.130 of the California Code of Civil
Procedure. Notwithstanding anything to the contrary contained in this Article
13, in the event of a temporary taking of all or any portion of the Premises for
a period of one hundred eighty (180) days or less, then this Lease shall not
terminate but the Base Rent and the Additional Rent shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.


ARTICLE 14


ASSIGNMENT AND SUBLETTING


14.1   Transfers.  Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are  hereinafter sometimes referred to
individually as a "Transfer," and,
 
 
- 32 -

--------------------------------------------------------------------------------







collectively, as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the  terms  of  the  proposed 
Transfer  and the consideration   therefor,  including calculation  of the
"Transfer  Premium",  as that term is defined  in Section 14.3 below,   in
connection with such Transfer, the name and address of the proposed  Transferee,
and a copy of all existing  executed  and/or  proposed  documentation
pertaining  to the proposed  Transfer, including all existing operative 
documents to be executed to evidence such Transfer or the agreements incidental
or related to such Transfer, provided that Landlord shall have the right to
require Tenant  to utilize  Landlord's  standard  Transfer  documents  in
connection  with  the documentation of such Transfer,   (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information required by Landlord which will enable
Landlord  to determine  the financial  responsibility,  character,  and
reputation  of the proposed Transferee, nature of such Transferee's business and
proposed use of the Subject Space, and (v) an executed estoppel certificate from
Tenant in the form attached hereto as  Exhibit E. Any Transfer made without
Landlord's prior written consent shall, at Landlord's option, be null, void and
of no effect, and  shall, at Landlord's option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord's reasonable review and processing fees,  as well as
any reasonable professional fees (including, without limitation, attorneys',
accountants', architects', engineers' and consultants' fees) incurred by
Landlord, not to exceed $2,500, within thirty (30) days after written request by
Landlord.


14.2    Landlord's Consent.  No later than thirty (30) days after Landlord's
receipt of Tenant's Transfer Notice, Landlord shall notify Tenant whether or not
Landlord consents to a proposed Transfer.  Landlord shall not unreasonably
withhold, condition or delay its consent to any proposed Transfer  of the
Subject Space to the Transferee on the terms specified  in the Transfer Notice. 
Without limitation as to other reasonable grounds  for withholding consent, the
parties hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:


14.2.1 The Transferee  is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project, or
would be a significantly less prestigious occupant of the Building than Tenant;


14.2.2 The Transferee intends to use the Subject Space for  purposes which are
not permitted under this Lease;


14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;


14.2.4 The Transferee  is not a party  of reasonable  financial  worth  and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
 
 
- 33 -

--------------------------------------------------------------------------------







14.2.5  The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;


14.2.6  Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating or has negotiated with Landlord to
lease space in the Project within the six month period prior to the date of the
applicable Transfer Notice, or (iii) Landlord is currently meeting with (or has
within the 30-day period prior to the date of the applicable Transfer Notice
previously met with) the proposed Transferee to tour space in the Project;


14.2.7  In Landlord's  reasonable judgment, the use of the Premises by the
proposed Transferee would not be comparable to the types of office use by other
tenants in the Project, would entail any alterations which would lessen the
value of the tenant improvements in the Premises, would result in more than a
reasonable density of occupants per square foot of the Premises, would increase
the burden on elevators or other Building systems or equipment over the burden 
thereon prior to the proposed Transfer, or  would require increased services by
Landlord;


14.2.8   Intentionally omitted;


14.2.9  The proposed Transfer would result in the existence of, in the
aggregate, more than three (3) subtenants occupying the Premises at any given
time during the Lease Term; or


14.2.10    Any part of the rent payable under the proposed Transfer shall be
based in whole or in part on the income or profits derived from the Subject
Space or if any proposed Transfer shall potentially have any adverse effect on
the real estate investment trust qualification requirements applicable to
Landlord and its affiliates.


If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six- month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a declaratory judgment and
an injunction for the relief sought, and Tenant hereby waives the provisions of
Section 1995.310 of the California Civil Code, or any successor statute, and all
other remedies, including, without limitation, any
 
 
- 34 -

--------------------------------------------------------------------------------







right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.  Tenant shall indemnify, defend and hold harmless Landlord fi·om any
and all liability, losses, claims, damages, costs, expenses, causes of action
and proceedings involving any third party or parties (including without
limitation Tenant's proposed subtenant or assignee) who claim they were damaged
by Landlord's wrongful withholding or conditioning of Landlord's consent.


14.3   Transfer Premium.  If  Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord seventy-five percent (75%) of any "Transfer Premium," as that term is
defined in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for (i)
any changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent  reasonably provided to the Transferee in
connection with the Transfer (provided that such free rent shall be deducted
only to the extent the same is included in the calculation of total
consideration payable by such Transferee), and (iii) any brokerage commissions
in connection with the Transfer and (iv) legal fees reasonably incurred in
connection with the Transfer (collectively, "Tenant's Subleasing Costs").
"Transfer Premium" shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. Landlord shall make a determination of the amount of Landlord's
applicable share of the Transfer Premium on a monthly basis as rent or other
consideration is paid by Transferee to Tenant under the Transfer.   For purposes
of calculating the Transfer Premium on a monthly basis, Tenant's Subleasing
Costs shall be deemed to be expended by Tenant in equal monthly amounts over the
entire term of the Transfer.


14.4   Landlord's Option as to Subject Space.   Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice, to (i) recapture the Subject Space, or (ii) take an assignment or
sublease of the Subject Space from Tenant. Such recapture or sublease or
assignment notice, shall cancel and terminate this Lease, or create a sublease
or assignment, as the case may be, with respect to the Subject Space as of the
date stated in the Transfer Notice as the effective date of the proposed
Transfer.  In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, then (i) the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises; (ii) this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same; and (iii) Landlord shall
construct or cause to be constructed a demising wall separating that portion of
the Premises recaptured by Landlord from that portion of the Premises retained
by Tenant; provided that, Tenant hereby agrees that, notwithstanding Tenant's
occupancy of its retained portion of the Premises during the construction of
such demising wall by Landlord, Landlord shall be permitted
 
 
- 35 -

--------------------------------------------------------------------------------







to construct such demising wall during normal business hours, without any
obligation to pay overtime or other premiums, and the construction of such
demising wall by Landlord shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent, and Landlord shall  have no
responsibility or for any reason be liable to Tenant  for any direct or indirect
injury to or interference with Tenant's business arising fi·om the construction
of such demising wall, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of its
retained portion of the Premises or of Tenant's personal property or
improvements resulting from the construction of such demising wall, or for any
inconvenience or annoyance occasioned by the construction of such demising wall;
and provided further that, Tenant shall be responsible for, and shall pay to
Landlord promptly upon being billed therefor, fifty percent (50%) of all costs
related to the construction of such demising wall, including Landlord's standard
fee for its involvement with such demising wall. If Landlord declines, or fails
to elect in a timely manner, to recapture, sublease or take an assignment of the
Subject Space under this Section 14.4, then, provided Landlord has consented to
the proposed Transfer, Tenant shall be entitled to proceed to transfer the
Subject Space to the proposed Transferee, subject to provisions of this Article
14.


14.5     Effect of Transfer.  If Landlord consents to a Transfer, then (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified; (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee; (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form and content reasonably
acceptable to Landlord, including, without limitation, at Landlord's option, a
"Transfer Agreement," as that term is defined in this Section 14.5, below; (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer; and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space, and, in the event of a Transfer of Tenant's
entire interest in this Lease, the liability of Tenant and such Transferee shall
be joint and several. Landlord or its authorized representatives shall have the
right at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than four percent (4%), Tenant shall pay Landlord's costs of
such audit. Notwithstanding anything to the contrary contained in this Article
14, Landlord, at its option in its sole and  absolute discretion, may require,
as a condition to the validity of any Transfer, that both Tenant and such
Transferee enter into a separate written agreement directly with Landlord (a
"Transfer Agreement"), which Transfer Agreement, among other things, shall
create privity of contract between Landlord and such Transferee with respect to
the provisions of this Article 14, and shall contain such terms and provisions
as Landlord may reasonably require, including, without limitation, the
following: (A) such Transferee's agreement to be bound by all the obligations of
Tenant under this Lease (including, but not limited to, Tenant's obligation to
pay Rent), provided that, in the event of a Transfer of less than the entire
Premises, the obligations to which such Transferee shall agree to be so bound
shall be prorated on a basis of the number of rentable square feet of the
Subject
 
 
- 36 -

--------------------------------------------------------------------------------







Space in proportion to the number of square feet in the Premises; (B) such
Transferee's acknowledgment of, and agreement that such Transfer shall be
subordinate and subject to, Landlord's rights under Section 19.3 of this Lease; 
and (C) Tenant's and such Transferee's recognition of an agreement to be bound
by all the terms and provisions of this Article 14, including, but not limited
to, any such terms and provisions which Landlord, at its option, reasonably
requires to be expressly set forth in such Transfer Agreement. Upon the
occurrence of any default by Transferee under such Transfer, Landlord shall have
the right, at its option, but not the obligation, on behalf of Tenant, to pursue
any or all of the remedies available to Tenant under such Transfer or at law or
in equity (all of which remedies shall be distinct, separate and cumulative).


14.6     Occurrence of Default. Any Transfer hereunder, whether or not such
Transferee shall have executed a Transfer Agreement, shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, then Landlord shall have all of the rights set
forth in Section 19.3 of this Lease with respect to such Transfer. In addition,
if Tenant shall be in default under this Lease beyond all applicable notice and
cure periods, then Landlord is hereby irrevocably authorized, as Tenant's agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with a Transfer directly to Landlord (which payments Landlord shall
apply towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by Tenant.
Upon any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease. No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing. In no event shall Landlord's enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord's
right to enforce any term of this Lease against Tenant or any other person. If
Tenant's obligations hereunder have been guaranteed, Landlord's consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.


14.7     Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership or a limited liability
company, the withdrawal or change, voluntary, involuntary or by operation of
law, of more than fifty percent (50%) or more of the partners, officers or
members, as applicable, or transfer of more than fifty percent (50%) or more of
partnership, ownership or membership interests (as applicable), within a twelve
(12)-month period, or the dissolution of the partnership or limited liability
company without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent  (50%) of the voting shares
of Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12) month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of more than fifty percent (50%) of the value of the
unencumbered assets of Tenant within a twelve (12) month period.
 
 
- 37 -

--------------------------------------------------------------------------------







14.8   Non-Transfers.  Notwithstanding anything to the contrary contained in
this Lease, (A) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant as of the date of this Lease), (B) a sale of
corporate shares of capital stock in Tenant in connection with an initial public
offering of Tenant's stock on a nationally-recognized stock exchange, (C) an
assignment of the Lease to an entity which acquires all or substantially all of
the stock or assets of Tenant, or (D) an assignment of the Lease to an entity
which is the resulting entity of a merger or consolidation of Tenant during the
Lease Term, shall not be deemed a Transfer under Article 14 of this Lease (any
such assignee or sublessee described in items (A) through (D) of this Section
14.8 hereinafter referred to as a "Permitted Non-Transferee"), provided that (i)
Tenant notifies Landlord at least thirty (30) days prior to  the  effective date
of any such assignment or sublease and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
transfer or transferee as set forth above (unless prohibited by a
confidentiality agreement in which case Tenant may provide such notice and
documentation within three (3) business days following such transfer), (ii) such
assignment or sublease is  not a subterfuge by Tenant to avoid its obligations
under this Lease, (iii) such Permitted Non-Transferee shall be of a character
and reputation consistent with the quality of the Building, (iv) with respect to
a non-transfer described in (B) and (C) above, such Permitted Non- Transferee
shall have a tangible net worth (not including goodwill as an asset) computed in
accordance with generally accepted accounting principles ("Net Worth") at least
equal to the greater of(l) the Net Worth of Original Tenant on the date of this
Lease, and (2) the Net Worth of Tenant on the day immediately preceding the
effective date of such assignment or sublease, and (v) no assignment relating to
this Lease, whether with or without Landlord's consent, shall relieve Tenant
from any liability under this Lease, and, in the event of an assignment of
Tenant's entire interest in this Lease, the liability of Tenant and such
transferee shall be joint and several An assignee of Tenant's entire interest in
this Lease who qualifies as a Permitted Non-Transferee may also be referred to
herein as a "Non-Transferee Assignee."  "Control," as used in this Section 14.8,
shall mean the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of more than fifty percent (50%) of the
voting interest in, any person or entity.
 


ARTICLE 15


SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES


15.1    Surrender of Premises.  No act or thing  done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by
 
 
- 38 -

--------------------------------------------------------------------------------

 






Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises
or terminate any or all such sublessees or subtenancies.


15.2    Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the 
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted.   Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed fi·om the Premises all debris
and rubbish, such items of furniture, equipment, business and trade  fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.


ARTICLE 16
 
HOLDING OVER


If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Base Rent and
Tenant's Share of Building Direct Expenses and Tenant's Share of Capital
Expenses shall be payable at a monthly rate equal to (i) one hundred fifty
percent (150%) of each of Base Rent, Tenant's  Share of Building Direct 
Expenses and Tenant's  Share of Capital Expenses applicable during the last
rental period of the Lease Term under this Lease during the first month of such
holdover and (ii) two hundred percent (200%) of each of Base Rent, Tenant's
Share of Building Direct Expenses and Tenant's Share of Capital Expenses
applicable during the last rental period of the Lease Term under this Lease
thereafter. Such month-to-month tenancy shall be subject to every other
applicable term, covenant and agreement contained herein. Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease.  The  provisions of this A1ticle
16 shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law.  If Tenant fails to surrender
the Premises upon the termination or expiration of  this Lease, in addition to
any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs (including
reasonable attorneys' fees) and liability resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom.
 
 
- 39 -

--------------------------------------------------------------------------------







ARTICLE 17


ESTOPPEL CERTIFICATES


Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord,  shall  be substantially in the form of
 Exhibit E, attached hereto (or such other form as may be reasonably required by
any prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain  any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord  may require  Tenant  to provide Landlord  with a current  financial 
statement  and financial statements of the two (2) years prior to the current
financial statement year.   Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal   practice
of Tenant, shall be audited by an independent  certified public accountant.   
Failure  of Tenant  to timely execute,  acknowledge and deliver  such estoppel
certificate or other  instruments shall constitute an acceptance of the Premises
and an acknowledgment by Tenant that statements  included in the estoppel
ce11ificate are true and correct, without exception.


ARTICLE 18


MORTGAGE OR GROUND LEASE


18.1     Subordination.  This Lease shall be subject and subordinate to all
present and future ground or underlying leases of the Building or Project and to
the lien of any  mortgage, trust deed or other encumbrances now or hereafter  in
force against the Building or Project or any part  thereof,  if  any,  and  to 
all  renewals,  extensions,   modifications,  consolidations  and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages  or  trust  deeds,  unless  the  holders  of  such  mortgages,  
trust  deeds  or  other encumbrances, or the lessors under such ground lease or
underlying leases, require in writing that this Lease be superior thereto
(collectively, the "Superior Holders"); provided, however, that in consideration
of and a condition precedent to Tenant's agreement to subordinate this Lease,
shall be the receipt by Tenant of a subordination non-disturbance and attornment
agreement in the standard form provided by such Superior Holders, which requires
such Superior Holder to accept this lease, and not to disturb tenant's
possession, so long as an event of default has not occurred and be continuing
beyond any applicable notice and cure period under this Lease (a "SNDAA")
executed by Landlord and the appropriate Superior Holder.  Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground  lease is terminated),  to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or  ground lessor shall agree to
 
 
- 40 -

--------------------------------------------------------------------------------







accept this Lease and not disturb Tenant's occupancy, so long as Tenant timely
pays the rent and observes and performs the terms, covenants and conditions of
this Lease to be observed and performed by Tenant. Landlord's interest herein
may be assigned as security at any time to any lienholder. Tenant shall, within
five (5) days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give  Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.


18.2   Notice to Lienholder or Ground Lessor.   Notwithstanding anything to the
contrary contained in Article 28, below, or elsewhere in this Lease, upon
receipt by Tenant of notice from any holder of a mortgage,  trust deed or other
encumbrance in force against the Building or the Project or any part thereof
which includes the Premises or any lessor under a ground lease or underlying
lease of the Building or the Project, or from Landlord, which notice sets forth
the address of such lienholder or ground lessor, no notice of default fi·om
Tenant to Landlord shall be effective unless and until a copy of the same is
given to such lienholder or ground lessor at the appropriate address therefor
(as specified in the above-described notice or at such other places as may be
designated from time to time in a notice to Tenant in accordance with Article
28, below), and the curing  of any of Landlord's defaults by such lienholder or
ground lessor within a reasonable period of time after such notice from Tenant
(including a reasonable period of time to obtain possession of the Building or
the Project, as the case may be, if such lienholder or ground lessor elects to
do so) shall be treated as performance by Landlord. For the purposes of this
Article 18, the term "mortgage" shall include a mortgage on a leasehold interest
of Landlord (but not a mortgage on Tenant's leasehold interest hereunder).


18.3     Assignment of Rents.    With reference to any assignment by Landlord of
Landlord's interest in this Lease, or the Rent payable to Landlord hereunder,
conditional in nature or otherwise, which assignment is made to any holder of a
mortgage, trust deed or other encumbrance in force against the Building or the
Project or any part thereof which includes the Premises or to any lessor under a
ground lease or underlying lease of the Building or the Project, Tenant agrees
as follows:


18.3.1 The execution of any such assignment by Landlord, and the acceptance
thereof by such lienholder or ground lessor, shall never be treated as an
assumption by such lienholder or ground lessor of any of the obligations of
Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect.


18.3.2 Notwithstanding   delivery  to  Tenant   of  the   notice   required   by
Section 18.3.1, above, such lienholder or ground lessor, respectively, shall be
treated as having assumed Landlord's obligations under this Lease only upon such
lienholder's foreclosure of any such mortgage, trust deed or other encumbrance,
or acceptance of a deed in lieu thereof, and taking of possession of the
Building or the Project or applicable portion thereof, or such ground lessor's
termination of any such ground lease or underlying leases and assumption of
Landlord's position hereunder, as the case may be. In no event shall such
lienholder, ground lessor or any other successor to Landlord's interest in this
Lease, as the case may be, be liable for any security
 
 
- 41 -

--------------------------------------------------------------------------------







deposit paid by Tenant to Landlord, unless and until such lienholder, ground
lessor or other such successor, respectively, actually has been credited with or
has received for its own account as landlord the amount of such security deposit
or any portion thereof (in which event the liability of such lienholder, ground
lessor or other such successor, as the case may be, shall be limited to the
amount actually credited or received).


18.3.3 In no event shall the acquisition of title to the Building and the land
upon which the Building is located or the Project or any part thereof which
includes the Premises by a purchaser which, simultaneously therewith, leases
back to the seller thereof the entire Building or the land upon which the
Building is located or the Project or the entirety of that part thereof acquired
by such purchaser, as the case may be, be treated as an assumption, by operation
of law or otherwise, of Landlord's obligations under this Lease, but Tenant
shall  look solely to such seller-lessee, or to the successors to or assigns of
such seller-lessee's estate, for performance of Landlord's obligations under
this Lease.  In any such event, provided that Tenant receives a commercially
reasonable nondisturbance agreement, this Lease shall be subject and subordinate
to the lease to such seller-lessee, and Tenant covenants and agrees in the event
the lease to such seller-lessee is terminated to attorn, without any deductions
or set-offs whatsoever, to such purchaser-lessor, if so requested to do so by
such purchaser-lessor, and to recognize such purchaser-lessor as the lessor
under this Lease, provided such purchaser-lessor shall agree to accept this
Lease and not disturb Tenant's occupancy, so long as Tenant timely pays the rent
and observes and performs the terms, covenants and conditions of this Lease to
be observed and performed by Tenant. For all purposes, such seller-lessee, or
the successors to or assigns of such seller-lessee's estate, shall be the lessor
under this Lease unless and until such seller-lessee's position shall have been
assumed by such purchaser-lessor.


ARTICLE 19


DEFAULTS; REMEDIES


19.1 Events of Default.  The occurrence of any of the following shall 
constitute a default of this Lease by Tenant:


19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any party thereof, when due, which failure is not
cured within five (5) days after written notice from Landlord that said amount
was not paid when due, provided that if Tenant has previously received one (1)
or more notices from Landlord during the immediately preceding twelve (12) month
period stating that Tenant failed to pay any amount required to be paid by
Tenant under this Lease when due, then Landlord shall not be required to deliver
any notice to Tenant with respect to the current failure to pay and a default
shall immediately occur upon such failure by Tenant to pay any Rent or any other
charge required to be paid under the Lease when due; or


19.1.2 Except as otherwise specifically set forth in this Section 19.1, any
failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thiliy (30) day period, Tenant shall not be deemed
 
 
- 42 -

--------------------------------------------------------------------------------







to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or


19.1.3 Abandonment of all or a substantial  portion of the Premises by Tenant
without the payment of Rent; or


19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, lQ (other than Section 10.1 ),14, 17, or 18 of this Lease, or any
breach by Tenant of the representations and warranties set forth in Section
29.35 of this  Lease, where such failure
continues for more than three (3) business days after notice from Landlord; or


19.1.5 Tenant's failure to occupy the Premises within thirty (30) business days
after the Lease Commencement Date where such failure continues for ten (1 0)
business days after written notice thereof from Landlord to Tenant.


The notice periods provided in this Section 19.I are in lieu of, and not in
addition to, any notice periods provided by Jaw.


19.2    Remedies Upon Default.   Upon the occurrence  of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following
remedies,  each and all of which  shall  be cumulative and nonexclusive, without
any notice or demand whatsoever.


19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession   or arrearages 
in rent, enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages
therefor;  and Landlord may recover from Tenant the following:


(i)       The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus


(ii)      The worth at the time of award of the amount by which the unpaid rent
which would have been earned  after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus


(iii)     The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could  have been reasonably  avoided; plus


(iv)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited  to, brokerage  commissions
and advertising  expenses  incurred, expenses  of
 
 
 
- 43 -

--------------------------------------------------------------------------------







remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and


(v)     At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.


The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.l(i) and
19.2.1(ii), above, the "worth at the time of award" shall be computed by
allowing interest at the rate set forth in Article 25 of this Lease, but in no
case greater than the maximum amount of such interest permitted by law. As used
in Section 19.2.1 (iii) above, the "worth at the time of award" shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).


19.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).   Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.


19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.


19.3   Subleases of Tenant.  If Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, then Landlord
shall have the right, at Landlord's option in its sole discretion, (i) to
terminate any and all assignments, subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises, in which  event Landlord shall have the right to repossess such
affected portions of the Premises by any lawful means, or (ii) to succeed to
Tenant's interest in any or all such assignments, subleases, licenses,
concessions or arrangements, in which event Landlord may require any assignees,
sublessees, licensees or other parties thereunder to attorn to and recognize
Landlord  as its assignor, sublessor, licensor, concessionaire or transferor
thereunder.  In the event of Landlord's election to succeed to Tenant's interest
in any such assignments, subleases,  licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.


19.4   Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by
 
 
 
- 44 -

--------------------------------------------------------------------------------







Landlord to terminate this Lease or Tenant's right to possession, or to accept a
surrender of the Premises, nor shall same operate to release Tenant in whole or
in part from any of Tenant's obligations hereunder, unless  express written
notice of such intention is sent by Landlord  to Tenant.    Tenant hereby
irrevocably waives any right otherwise available under any law to redeem or
reinstate this Lease.


ARTICLE 20


COVENANT OF QUIET ENJOYMENT


Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.












ARTICLE 21


SECURITY DEPOSIT


Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 8 of the Summary, as security for the faithful performance  by Tenant of
all of its obligations under this Lease.  If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount. Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord's option, to the last
assignee of Tenant's interest hereunder, within sixty (60) days following the
expiration of the Lease Term.  Tenant shall not be entitled to any interest on
the Security Deposit and Landlord shall have the right to commingle the Security
Deposit with Landlord's other funds.  Tenant hereby waives the provisions of
Section 1950.7 of the  California Civil Code and all other provisions of  law,
now or  hereafter in effect, which (i) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (ii) provide that
a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant or to clean the premises, it being agreed that Landlord may, in
addition, claim those sums specified in this Article 21 above and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant's default of this Lease, including, but not limited to, all damages or
rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code.
 
 
- 45 -

--------------------------------------------------------------------------------







ARTICLE 22


SUBSTITUTION OF OTHER PREMISES


Landlord shall have the right to relocate Tenant to other space (the "Relocation
Space") located on the seventh (7th) floor or higher and with at least
twenty-five  percent (25%) of the Relocation Space facing the southeast
direction, in the in the Project comparable to the Premises (e.g. comparable
finishes, comparable number of offices and conference rooms, comparable ceiling
treatment, doors and hardware), and all terms hereof shall apply to the
Relocation Space with equal force and effect, except as otherwise provided in
this Article 22. To the extent Tenant request any upgrades in the improvements
located in such Relocation Space vis-a-vis the improvements then existing in the
Premises (e.g., specialty finishes such as glass, ceiling treatments, specialty
lighting, built-in or custom cabinetry), Tenant shall pay to Landlord, promptly
upon billing therefor, all costs and expenses incurred by Landlord in connection
with such upgraded improvements. In such event, Landlord shall give Tenant at
least thirty (30) days' prior notice of Landlord's election to so relocate
Tenant, and shall move Tenant's effects to the Relocation Space at Landlord's
sole cost and expense at such time and in such manner as to inconvenience Tenant
as little as reasonably practicable. Landlord shall reimburse Tenant for all
actual out-of-pocket costs incurred by Tenant in connection with its move from
the Premises to the Relocation Space, including, without limitation, the cost to
install new communications and computer lines, the cost to move Tenant's
furniture from the Premises to the Relocation Space, and the cost of reasonable
amounts of replacement stationery.   Simultaneously with such relocation of the
Premises, the parties shall immediately execute an amendment to this Lease (or,
if the Relocation Space is in a building of the Project other than the Building,
Tenant shall execute a new lease with the owner of such building, which shall be
on substantially the same terms and conditions as this Lease, and Tenant and
Landlord shall enter into a termination of this Lease) stating the relocation of
the Premises, and amending those Sections of the Summary, and replacing Exhibit
A to this Lease, as shall be necessary to accurately describe the Relocation
Space (including, without limitation, the location and the rentable area of the
Relocation Space). In the event Tenant is relocated in accordance with this
Article 22, and the rentable area of the Relocation Space is not equal to the
rentable area of the Premises, or if the Relocation Space is in a building of
the Project other than the Building and the rentable area of such other building
is not equal to the rentable area of the Building, all amounts, percentages and
figures appearing or referred to in this Lease based upon such rentable  area
(including, without limitation, the amounts of the "Rent" and the "Security
Deposit," as those terms are defined in Article 4 and Article 21 of this Lease,
respectively, and "Tenant's Share," as that term is defined in Section 4.2.1 0
of  this  Lease)  shall  be  modified  accordingly;  provided,  however,  that
notwithstanding the foregoing, (i) in no event shall the rentable area of the
Relocation Space be less than one hundred percent (100%) of the rentable area of
the Premises; and (ii) Tenant's Base Rent and Tenant's Share shall not increase
as a result of such relocation. Tenant shall have the right to refuse to permit
Landlord to move Tenant to the Relocation Space and such refusal shall not be a
default under this Lease.  Should Tenant refuse to permit Landlord to move
Tenant to the Relocation Space, Landlord shall have the right to cancel and
terminate this Lease effective sixty (60) days from the date of Landlord's
election to relocate Tenant.
 
 
 
 
 
- 46 -

--------------------------------------------------------------------------------







ARTICLE 23


SIGNS


23.1    Full Floors.   Subject to Landlord's prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.


23.2     Multi-Tenant Floors.  If other tenants occupy space on the floor on
which the Premises is located, Tenant's exterior identifying signage on the
floor of the Premises shall be provided by Landlord, at Tenant's cost, and such
signage shall be comparable to that used by Landlord for other similar floors in
the Building and shall comply with Landlord's then-current Building standard
signage program.


23.3     Prohibited Signage  and Other  Items.    Any exterior  signs, 
notices,  logos, pictures, names or advertisements which are installed and that
have not been separately approved by Landlord may be removed without notice by
Landlord at the sole expense of Tenant.  Tenant may not install any signs on the
exterior or roof of the Project or the Common Areas. Any signs, window
coverings, or blinds (even if the same are located behind the Landlord-approved
window coverings for the Building), or other items visible from the exterior of
the Premises or Building, shall be subject to the prior approval of Landlord, in
its reasonable discretion.


23.4     Building Directory.  Tenant shall have the right, at Tenant cost, to
have Tenant's name entered into Landlord's directory in the lobby of the
Building.


23.5     Monument Signage.  Subject to the terms of this Section 23.5,
Applicable Laws and all applicable Building rules and regulations, the original
Tenant named in this Lease and any Permitted Non-Transferee (collectively,
"Original Tenant") shall have the non-exclusive right to have a sign ("Tenant's
Sign") on one (1) tenant strip of the monument sign located fi·ont of the
Building (the "Monument").  The location of Tenant's Sign on the Monument shall
be designated  by Landlord.    Tenant's  right to Tenant's  Sign shall be
subject to all applicable governmental laws, rules, regulations, codes and
approvals.  Further, Tenant shall be responsible for obtaining any applicable
permits or other governmental approval(s) applicable to or required for Tenant's
Sign.   Subject to the terms hereof, the content, size, design, location,
graphics, materials, colors  and other specifications of the Tenant's Sign shall
be subject to the approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.  Tenant shall  be responsible for  all  costs 
and expenses  incurred  in connection with  the design, construction,
installation, repair, operation (including utilities costs, if applicable),
maintenance, compliance with laws, and removal of the Tenant's Sign. Tenant's
signage rights set fm1h in this Section 23.5 shall be personal to the Original
Tenant, and may not be assigned to any assignee or to any sublessee or any other
person or entity.   Landlord shall have the right to terminate Tenant's right to
maintain Tenant's Sign in the event that Tenant shall be in monetary default of
this Lease after the expiration of any applicable cure period. In addition,
Tenant's signage rights set forth in this Section 23.5 shall terminate at any
time during the Lease Term during which the
 
 
 
- 47 -

--------------------------------------------------------------------------------







Original Tenant fails to physically occupy at least seventy-five  percent (75%)
of the rentable area of  the Premises.   Upon the  expiration of the Lease Term 
or  the earlier termination of Tenant's signage rights under this Section 23.5,
Tenant shall, at Tenant's sole cost and expense, remove the Tenant's Sign and
repair any and all damage caused by such removal and restore all affected areas
to their original condition.


ARTICLE 24


COMPLIANCE WITH LAW


24.1    In General. Tenant shall not do anything or suffer anything to be done
in or about the Premises or the Project which will in any way conflict with any
law, statute, ordinance or other governmental rule, regulation or requirement
now in force or which may hereafter be enacted or promulgated ("collectively,
"Applicable Laws").  At its sole cost and expense, Tenant shall promptly comply
with all such governmental measures. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations and to cooperate with Landlord, including,
without limitation, by taking such actions as Landlord may reasonably require,
in Landlord's efforts to comply with such standards or regulations.  Tenant
shall be responsible, at its sole cost and expense, to make all alterations to
the Premises as are required to comply with the governmental rules, regulations,
requirements or standards described in this Article 24.  The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be  imposed  because  of  its  failure to 
comply with  the  provisions  of  this  Article 24. Notwithstanding the
foregoing or any provision of this Lease to the contrary, Tenant shall not have
any obligation to make any structural alteration or improvement to the Premises
or Building in order to comply with any Applicable Laws unless required by the
specific nature of Tenant's use of the Premises or triggered by any Alterations
made by Tenant. Landlord shall comply with all Applicable Laws relating to the
Base Building, provided that compliance with such Applicable Laws is not the
responsibility of Tenant under this Lease, and provided further that Landlord's
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a ce1tificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant's employees or create a significant
health hazard for Tenant's employees, or would otherwise materially and
adversely affect Tenant's use of or access to the Premises.  Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent not prohibited by the terms of
Section 4.2.7 above.


24.2  Statutory Disclosure and Related Terms. For purposes of Section 1938(a) of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (CASp).  As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
 
 
- 48 -

--------------------------------------------------------------------------------







subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp  inspection of the subject premises, the commercial property owner or
lessor may not prohibit the lessee or tenant  from obtaining a CASp inspection
of the subject premises for the occupancy or potential occupancy of the lessee
or tenant,  if requested  by the lessee or tenant.    The parties shall 
mutually  agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp  inspection,  and  the cost of
making  any repairs  necessary  to correct  violations  of construction-related
accessibility standards  within  the  premises."      In  furtherance of  the
foregoing, Landlord and Tenant hereby agree as follows:  (a) any CASp inspection
requested by Tenant  shall  be conducted, at Tenant's  sole cost and expense, 
by a CASp  designated  by Landlord, subject to Landlord's reasonable rules and
requirements; (b) Tenant, at its sole cost and expense, shall be responsible for
making any improvements or repairs within the Premises to correct violations of
construction-related accessibility standards identified during such CASp
inspection; and (c) if anything done by or for Tenant in its use or occupancy of
the Premises and identified  during  such  CASp  inspection  shall  require any
improvements or repairs  to the Building  or  Project   (outside  the 
Premises)   to  correct  violations   of  construction-related accessibility
standards, then Tenant shall reimburse Landlord upon demand, as Additional Rent,
for the cost to Landlord of performing such improvements or repairs.


ARTICLE 25


LATE CHARGES


If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee (i) within five (5) days after
written notice from Landlord that said amount was not paid when due, or (ii)
upon the date said amount is due, if Tenant has previously received one (1) or 
more notices from Landlord during the immediately preceding twelve (12) month
period stating that Tenant failed to pay any amount required to be paid  by
Tenant under this Lease when due, then Tenant shall pay to Landlord a late
charge equal to six percent (6%) of the overdue amount plus any attorneys' fees
incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder.  The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner.  In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid (A) within five (5) days after written notice from Landlord that said
amount was not paid when due, or (B) upon the date said amount is due, if Tenant
has previously received one (I) or more notices from Landlord during the
immediately preceding twelve (12) month period stating that Tenant failed to pay
any amount required to be paid by Tenant under this Lease when due, shall bear
interest from the date when due until paid at a rate per annum equal to the
lesser of (x) the annual "Bank Prime  Loan" rate cited in the Federal Reserve
Statistical Release publication H.l5(519), published weekly (or such other
comparable index as Landlord and Tenant shall reasonably agree upon if such rate
ceases to be published) plus four (4) percentage points, and (y) the highest
rate permitted by applicable law.
 
 
- 49 -

--------------------------------------------------------------------------------







ARTICLE 26


LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT


26.1    Landlord's Cure.  All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant's sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord  may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.


26.2     Tenant's Reimbursement.    Except  as may be specifically provided  to
the contrary in this Lease, Tenant shall pay to Landlord the following sums
(which  sums shall bear interest from the  date accrued by Landlord until paid
by Tenant at a rate per annum equal to interest at the rate set forth in Article
25 of this Lease, but in no case greater than the maximum amount of such
interest permitted by law), upon delivery by Landlord to Tenant of statements
therefor:  (i) sums equal to expenditures reasonably made and obligations
incurred by Landlord in connection with the remedying by Landlord of Tenant's
defaults pursuant to the provisions of Section 26.1; (ii) sums equal to all
losses, costs,  liabilities, damages and expenses referred to in Article I 0 of
this  Lease; and (iii) sums equal to all expenditures made and obligations
incurred by Landlord in collecting  or attempting  to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all legal fees and other amounts
so expended.  Tenant's obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Tenn.


[

ENTRY BY LANDLORD


Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (which notice, notwithstanding anything to the contrary contained in
Article 28 of this Lease, may be oral, and which notice shall not be required in
the case of an emergency) to enter the Premises to (i) inspect them; (ii) show
the Premises to prospective purchasers or, during the final twelve  (12) months 
of the Lease Term,  prospective  tenants,  or to current  or prospective
mortgagees, ground or underlying lessors or insurers; (iii) post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the
Building, or for structural alterations, repairs or improvements  to the
Building  or the Building's  systems  and equipment.   Notwithstanding anything
to the contrary contained in this Article 27, Landlord may enter the Premises at
any reasonable time to (A) perform services required of Landlord, including
janitorial service; (B) take possession due to any breach of this Lease in the
manner provided herein; and (C) perform any covenants  of Tenant  which Tenant
fails to perform.   Landlord shall use commercially reasonable efforts to
minimize interference with the conduct of Tenant's business in connection with
such entries into the Premises. Landlord may make any such entries without the
abatement of Rent and may take such reasonable steps as required to accomplish 
the stated purposes. Tenant  hereby waives  any claims for damages or for any
injuries or inconvenience to or
 
 
- 50 -

--------------------------------------------------------------------------------







interference with Tenant's business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby, provided
that the foregoing shall not limit Landlord's liability, if any, pursuant to
applicable law for personal injury and property damage to the extent   caused 
by the gross  negligence  or willful  misconduct  of Landlord,  its agents,
employees or contractors.  For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant's vaults, safes and special security areas designated in advance by
Tenant.  In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.   No provision of this Lease shall be construed as obligating Landlord
to perform any repairs, alterations or decorations except as otherwise expressly
agreed to be performed by Landlord herein.


ARTICLE 28


NOTICES


All notices, demands, designations, approvals or other communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (A) sent by United
States certified or registered mail, postage prepaid, return receipt requested
("Mail"), (B) transmitted by telecopy, if such telecopy is promptly followed by
a Notice sent by Mail, (C) delivered  by a nationally  recognized  overnight 
courier, or (D) delivered personally.  Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 9 of the Summary, or to such other place as Tenant  may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the telecopy is
transmitted, (iii) the date the overnight courier delivery is made, or (iv) the
date personal  delivery  is made.   Any Notice given by an attorney on behalf of
Landlord or by Landlord's managing agent shall be considered as given by
Landlord and shall be fully effective.  As of the date of this Lease, any
Notices to Landlord must be sent, transmitted, or delivered, as the case may be,
to the following addresses:


Boston Properties Limited Partnership
Four Embarcadero Center
Lobby Level, Suite One
San Francisco, California 94111
Attention: Mr. Bob Pester and
Boston  Properties, Inc. Prudential Center Tower
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-81 03
Attention: General Counsel
 
 
- 51 -

--------------------------------------------------------------------------------







and




Boston Properties  Limited Partnership
Four Embarcadero Center
Lobby Level, Suite One
San Francisco, California  94111
Attention: Regional Counsel


ARTICLE 29


MISCELLANEOUS PROVISIONS


29.1    Terms; Captions.   The words "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular.  The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.


29.2    Binding Effect.   Subject  to all other provisions  of this Lease, each
of the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case  may require, bind or inure to the benefit not only of
Landlord and of Tenant,  but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.


29.3    No Light, Air or View Rights. No rights to any view or to light or air
over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease.   Under no circumstances whatsoever  at any
time during the Lease Term shall any temporary darkening of any windows of the
Premises or any temporary obstruction of the light or view therefrom by reason
of any repairs, improvements, maintenance or cleaning in or about the Project,
or any diminution, impairment or obstruction (whether partial or total) of
light, air or view by any structure which may be erected on any land comprising
a part of, or located adjacent to or otherwise in the path of light, air or view
to, the Project, in any way impose any liability upon Landlord or in any way
reduce or diminish Tenant's obligations under this Lease.


29.4     Modification of Lease. Should any current  or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way  materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified  and agrees to execute whatever  documents  are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor. At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (1 0) days following the request therefor.


29.5     Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and
 
 
 
- 52 -

--------------------------------------------------------------------------------







Tenant agrees that in the event of any such transfer, Landlord shall
automatically be released from all liability under this Lease and Tenant agrees
to look solely to such transferee for the performance of Landlord's obligations 
hereunder after the date of transfer and such transferee shall be deemed to have
fully assumed and be liable for all obligations of this Lease to be performed by
Landlord, including the return of any Security Deposit, and Tenant shall attorn
to such transferee.


29.6    Prohibition Against Recording.  Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.


29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.


29.8   Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.


29.9    Application of Payments.  Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.


29.10  Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor,
including, without limitation, the giving of any Notice required to be given
under this Lease or by law, the time periods for giving any such Notice and the
taking of any action with respect to any such Notice.


29.11  Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.


29.12  No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of  the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.


29.13  Landlord Exculpation. The liability of Landlord or any other Landlord
Party to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord's operation, management, leasing, repair,
renovation, alteration or any other  matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which
 
 
- 53 -

--------------------------------------------------------------------------------







is equal to the interest of Landlord in the Building and any sales or insurance
proceeds received by Landlord or any other Landlord Party in connection with the
Project, Building or Premises. Neither Landlord, nor any of the other Landlord
Parties shall have any personal liability therefor, and Tenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant.   The limitations of liability contained
in this Section 29.13 shall inure to the benefit of Landlord's and the other
Landlord Parties' present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for any indirect or
consequential damages or any injury or damage to, or interference with, Tenant's
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.


29.14   Entire Agreement.   It is understood and acknowledged that there are  no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.


29.15   Right to Lease.   Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.


29.16   Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard  to the payment of money (collectively, a "Force
Majeure"), notwithstanding anything to the contrary contained in this Lease,
shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure.


29.17  Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of  the Premises after any termination of this
Lease.
 
 
- 54 -

--------------------------------------------------------------------------------







29.18  Tenant Parking. Tenant shall have the right to park 3.3 automobiles for
every 1,000 rentable square feet in the Premises, free of charge, in the
portions of the Common Areas designated by Landlord for vehicular parking. Such
parking shall be on an as available "first- come, first-served" basis which
shall be in common with all other tenants of the Project. Tenant's continued
right to use the Common Areas designated by Landlord for vehicular parking is
conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility, including any sticker or other identification system established by
Landlord, Tenant's cooperation in seeing that Tenant's employees and visitors
also comply with such rules and regulations and Tenant not being in default
under this Lease.    Landlord specifically  reserves the right to change the
size, configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the
Landlord.   The parking passes rented by Tenant pursuant to this Section 29.18
are provided to Tenant solely for use by Tenant's own personnel and such passes
may not be transferred, assigned, subleased or otherwise alienated by Tenant
without Landlord's prior approval. Tenant may validate visitor parking by such
method or methods as the Landlord may establish, at the validation rate from
time to time generally applicable to visitor parking.


29.19  Joint and Several.   If there is more than one Tenant, the obligations 
imposed upon Tenant under this Lease shall be joint and several.


29.20  Authority. Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so.  In such event,
Tenant shall, within ten (1 0) days after execution of this Lease, deliver to
Landlord satisfactory evidence of such authority and, if a corporation, upon
demand by  Landlord, also deliver to Landlord satisfactory evidence of (i) good 
standing in Tenant's state of incorporation and (ii) qualification to do
business in California.   Landlord hereby represents and warrants that Landlord
is a duly formed and existing entity qualified to do business in California and
that Landlord has full right and authority to execute and deliver this Lease and
that each person signing on behalf of Landlord is authorized to do so.


29.21  Attorneys' Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall 
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.


29.22  Governing Law;  WAIVER  OF TRIAL  BY JURY.    This Lease shall be
construed and enforced in accordance with the laws of the State of California.  
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY
 
 
 
- 55 -

--------------------------------------------------------------------------------







CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT  WITHIN THE STATE OF
CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW,
AND (TU) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL  WITHOUT A JURY  IN
ANY  ACTION,  PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT  OF
OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR
DAMAGE, OR ANY  EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD COMMENCES
ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE  RENT OR ADDITIONAL
RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE  OR DESCRIPTION
(UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION,
BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.


29.23   Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.


29.24   Brokers.  Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the "Brokers"), and that they know of
no  other real estate broker or agent who is entitled to a commission in
connection with this Lease.  Each party agrees to indemnity and defend the other
party against and hold the other party harmless from any and all claims,
demands,  losses, liabilities,  lawsuits,  judgments, costs and expenses 
(including  without  limitation  reasonable attorneys' fees) with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
any dealings with any real estate broker or agent, other than the Brokers,
occurring by, through, or under the indemnifying party.


29.25   Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord  and Tenant are independent and not dependent 
and Tenant hereby expressly waives the benefit of any statute to the contrary
and  agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.


29.26   Project or Building Name and Signage.  Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire.   Tenant shall
not use the words "Gateway Center" or the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.
 
 
 
- 56 -

--------------------------------------------------------------------------------







29.27  Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.


29.28  Confidentiality.   Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, leasing, and space planning consultants.


29.29  Development of the Project.


29.29.1     Subdivision.  Landlord reserves the right to further subdivide all
or a portion of the Project.  Tenant agrees to execute and deliver, upon demand
by Landlord and in the form requested by Landlord, any additional documents
needed to conform this Lease to the circumstances resulting from such
subdivision.


29.29.2      The Other Improvements.   If portions of  the Project or property
adjacent to the Project (collectively, the "Other Improvements") are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide (i)
for reciprocal rights of access and/or use of the Project  and the  Other 
Improvements,  (ii) for  the  common  management,  operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.


29.29.3      Construction  of  Project  and  Other  Improvements.     Tenant
acknowledges that portions of the Project and/or the Other Improvements may be
under construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, odor, obstruction of access,
etc. which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.


29.30   Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein. 
However, Tenant hereby acknowledges that Landlord is currently renovating or may
during the Lease Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Project, the Building and/or the Premises. Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant's business arising from the Renovations, nor shall
Tenant be entitled to
 
 
 
- 57 -

--------------------------------------------------------------------------------







any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant's personal property or improvements
resulting from the Renovations, or for any inconvenience or annoyance occasioned
by such Renovations.


29.31  No Violation.    Each party hereby warrants and represents that neither
its execution of nor performance under this Lease shall cause such party to be
in violation of any agreement, instrument, contract, Jaw, rule or regulation by
which such party is bound, and such party shall protect, defend, indemnify and
hold the other party harmless against any claims, demands,  losses,  damages, 
liabilities,  costs and expenses,  including, without  limitation, reasonable
attorneys' fees and costs, arising from the warranting party's breach of this
warranty and representation.


29.32  Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any electrical, communications or computer wires and cables
(collectively, the "Lines") at the Project in or serving solely the Premises,
provided that (i) Tenant shall obtain Landlord's prior written consent, use an
experienced and qualified contractor approved in writing by Landlord, and comply
with all of the other provisions of Articles 7 and of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord's reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental  Jaws and regulations, and (v)  Tenant shall
pay all costs in connection therewith. Landlord reserves the right to require
that Tenant remove any Lines located in or serving the Premises which are
installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition. Landlord further reserves the right to require that Tenant remove any
and all Lines located in or serving the Premises upon the expiration of the
Lease Term or upon any earlier termination of this Lease.


29.33   Landlord's  Waiver of Security Interest in Tenant's Personal
Property. Landlord hereby acknowledges and agree that any and all of Tenant's
movable furniture, furnishings, trade fixtures and equipment at the Premises
("Tenant's Property") may be financed by a third-party lender or lessor (an
"Equipment Lienor"), and Landlord hereby (a) subordinates any rights of Landlord
to Tenant's Property to such Equipment Lienor, and (b) agrees to recognize the
rights of any such Equipment Lienor, subject to and in accordance with a
commercially reasonable waiver agreement to be entered into by and between
Landlord and the Equipment Lienor following request by  Tenant. Tenant shall pay
all fees and/or expenses imposed upon or otherwise paid by Landlord to the
Equipment Lienor or otherwise expended by Landlord in connection  with any such
request (including, without limitation, reasonable attorney's fees).


29.34  No Discrimination.  There shall be no discrimination against, or
segregation of, any person or persons on account of sex, marital status, race,
color, religion, creed, national origin or ancestry in the Transfer of the
Premises, or any portion thereof, nor shall Landlord or Tenant itself, or any
person claiming under or through it, establish or permit any such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use
 
 
 
- 58 -

--------------------------------------------------------------------------------







or occupancy of tenants, lessees, subtenants, sublessees,  or  vendees of the 
Premises, or any portion thereof.


29.35  Patriot Act and Executive Order 13224.   As an inducement to Landlord to
enter into this Lease, Tenant hereby represents and warrants that:  (i) Tenant
is not, nor is it owned or controlled directly or indirectly by, any person,
group, entity or nation named on any list  issued by the Office of Foreign
Assets Control of the United States Department of the Treasury ("OFAC") pursuant
to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, "Specially Designated  National and Blocked Person" or other banned
or blocked person (any such person, group, entity or nation being hereinafter
referred to as a "Prohibited Person"); (ii) Tenant is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Tenant (nor any person, group, entity or nation which owns or
controls Tenant, directly or indirectly) has conducted or will conduct business
or has engaged or will engage in any transaction or dealing with any Prohibited
Person, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person. In connection with the foregoing, it is expressly  understood
and agreed  that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed a default by Tenant under Section 19.1.4 of this
Lease and shall be covered by the indemnity provisions of Section 10.1  above,
and (y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.


As an inducement to Tenant to enter into this Lease, Landlord hereby represents
and warrants that:  (i) Landlord is not, nor is it owned  or controlled directly
or indirectly  by a Prohibited Person; (ii) Landlord is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Landlord (nor any person, group, entity or nation which owns or
controls Landlord, directly or indirectly) has conducted or will conduct
business or has engaged or  will engage in any transaction or dealing with any
Prohibited Person, including without limitation the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person.   In connection with the foregoing, it is expressly understood and
agreed that the representations and warranties contained in this subsection
shall be continuing in nature and shall survive the expiration or earlier
termination of this Lease. Notwithstanding anything contained herein to the
contrary, for the purposes of this subsection (B) the phrase "owned or
controlled directly or indirectly by any person, group, entity or nation" and
all similar such phrases shall not include (x) any shareholder of Boston
Properties, Inc., (y) any holder of a direct or indirect interest in a publicly
traded company whose shares are listed and traded on a United States national
stock exchange or (z) any limited partner, unit holder or shareholder owning an
interest of five percent (5%) or less in Boston Properties Limited Partnership
or the holder of any direct or indirect interest in Boston Properties Limited
Partnership.


[SIGNATURES ON NEXT PAGE]
 
 
- 59 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 
 


 

 
"Landlord" :
     
BXP 601 & 651 GATEWAY CENTER LP,
 
a Delaware limited partnership




 
BY:
BXP CALIFORNIA GP LLC,
   
a Delaware limited liability company,
   
its general partner
     




   
BY:
BOSTON PROPERTIES LIMITED
     
PARTNERSHIP, a Delaware limited
     
partnership, its sole member
       

 

     
BY:
BOSTON PROPERTIES,
       
INC., a Delaware
       
corporation, its general
       
partner

 

       
BY:
/s/ Rod C.
Diehl                                                                               
         
Name:  ROD C. DIEHL
         
Title: SENIOR VICE PRESIDENT, LEASING
         


 

  "Tenant"           MONSTER INC.,     a Californa corporation         
By:
/s/ Noel Lee         
Named:
Noel Lee         
Title:
CEO         
Date:
3/22/2017               
By:
/s/ Ajay Vadera         
Named:
Ajay Vadera          
Title:
EVP & CFO         
Date:
3/22/2017 

 
 
 
 
- 60 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 
 


 

 
"Landlord" :
     
BXP 601 & 651 GATEWAY CENTER LP,
 
a Delaware limited partnership




 
BY:
BXP CALIFORNIA GP LLC,
   
a Delaware limited liability company,
   
its general partner
     




   
BY:
BOSTON PROPERTIES LIMITED
     
PARTNERSHIP, a Delaware limited
     
partnership, its sole member
       

 

     
BY:
BOSTON PROPERTIES,
       
INC., a Delaware
       
corporation, its general
       
partner

 

       
BY:
/s/ Rod C.
Diehl                                                                               
         
Name:  ROD C. DIEHL
         
Title: SENIOR VICE PRESIDENT, LEASING
         


 

  "Tenant"           MONSTER INC.,     a Californa corporation         
By:
         
Named:
         
Title:
         
Date:
               
By:
         
Named:
         
Title:
         
Date:
 

 
 



- 61 -

--------------------------------------------------------------------------------





PLEASE NOTE: THIS LEASE MUST BE EXECUTED BY EITHER (I) BOTH (A) THE CHAIRMAN OF
THE BOARD, THE PRESIDENT OR ANY VICE PRESIDENT OF TENANT, AND (B) THE SECRETARY,
ANY ASSISTANT SECRETARY, THE CHIEF FINANCIAL OFFICER, OR ANY ASSISTANT TREASURER
OF TENANT; OR (II) AN AUTHORIZED SIGNATORY OF TENANT  PURSUANT TO A CERTIFIED
CORPORATE RESOLUTION, A COPY OF WHICH SHOULD BE DELIVERED WITH THE EXECUTED
ORIGINALS.
 
 
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
[leasecom1.jpg]
 
 
 
 
 
 
 
 
EXHIBIT A -- PAGE 1

--------------------------------------------------------------------------------

 
 


EXHIBIT B


601 GATEWAY BOULEVARD


LANDLORD WORK



•
Install three (3) new private offices with finishes comparable to those in the
existing offices. One (1) electrical outlet and one ring and string shall be
provided sourced from the wall or column




•
Install one (I) new conference  room with finishes comparable to those in the
existing conference room. One (I) electrical outlet and one (I) ring and string
shall be provided sourced from the wall or column




•
Convert existing IT room to a conference room. One (1) electrical outlet and one
(1) electrical outlet and one (1) ring and string shall be provided sourced from
the wall or column




•
Demo as indicated  on the plan as shown on Exhibit B-1 attached hereto.

 

• Re-paint the interior walls to one building standard color

 

• Re-carpet to one building standard carpet in building standard color




•
Some lighting will need to be configured to accommodate new construction and
demo and the new lighting may not match the existing lighting. The build out
will not have consistent lighting throughout and shall be determined by
Landlord.



Tenant shall have the right to  make additional Alterations within the space, at
Tenant's sole cost and expense, subject to Landlord's reasonable approval and
the other terms and conditions of Article 8.



 
 
EXHIBIT A -- PAGE 2

--------------------------------------------------------------------------------

 
 


EXHIBIT B-1
 
 
[leasecomb1.jpg]
 
 
 
EXHIBIT A -- PAGE 3

--------------------------------------------------------------------------------

 
 


EXHIBIT C


601 GATEWAY BOULEVARD


NOTICE OF LEASE TERM DATES


 

                         
Date:
                                                                               
                     
To:
     
Copy to:
                                                                               
                                                                               
           
Re:
 
Office Lease
                 
Dated:
                       
Between
 
BXP 601 & 651 GATEWAY CENTER LP, Lessor or Landlord, and MONSTER INC., a _____,
Lessee or Tenant

 
In accordance with the subject document we wish to advise you and/or confirm
your tenancy of Suite 900 on the 9th floor of 60 I Gateway Boulevard, South San
Francisco, CA 94080, and that the following terms and conditions are accurate
and in full force and effect:
Net rentable square feef
       
Lease Term
                   
Lease commencement date
       
Lease expiration date
                                       From    To        
Base rent schedule        
                                       
Monthly rent
$   

 
 
Payable to:
 
Mailed to:
 
All other inquiries to:
       
Boston Propet1ies
[APPROPRIATE ENTITY]
 
[APPROPRIATE ENTITY]
 
Lobby Level, Suite One
       
Four Embarcadero Center
       
San Francisco, CA 94111
       
Telephone:  415-772-0700
       
Fax:  415-982-1780


 
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of  the monthly
installment as provided for in the Lease.


We request that you sign this letter where indicated  below, confirming  the
information provided above, and return it to our representative below within ten
(I 0) business days of receipt.  A return envelope is provided.  Our failure to
receive your executed Notice
 
 
 
EXHIBIT A -- PAGE 4

--------------------------------------------------------------------------------

 
within such time period will indicate your acceptance that the information set
forth is correct. A second letter is enclosed for your files.
 
 
Boston Properties, L.P.
                       
Agreed to and Accepted:
                                   
By:   Lease Administrator's name
 
Date
 
By:  
   
Lease Administration
             Date:        
Its:  
     

 
Copy:  Property Manager, Property Accountant
Via:      Certified Mail
 
 
 
 
EXHIBIT A -- PAGE 5

--------------------------------------------------------------------------------

 


EXHIBIT D


601 GATEWAY BOULEVARD


RULES AND REGULATIONS


Tenant shall faithfully observe and comply with the following  Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and · Regulations by or otherwise with respect to the acts
or omissions of any other tenants or occupants of the Project; provided,
however, that Landlord will exercise good faith efforts (without any obligation
to place a tenant in default or commence litigation) to enforce the Rules and
Regulations against other tenants and occupants of the Project in a
nondiscriminatory manner. In the event of any conflict between the Rules and
Regulations and the other provisions of this Lease, the latter shall control.


1.        Signs. Except as specifically provided in this Lease to which these
rules and regulations are attached, no sign, placard, picture, advertisement,
name or notice shall be installed or displayed on any part of the outside or
inside of the Building or on the Common Areas or other areas of the Project
without Landlord's prior written consent.  Landlord may remove, at Tenant's
expense and without notice, any sign installed or displayed in violation of this
rule. All signs or lettering on doors and walls must be approved by Landlord,
and shall be printed, painted, affixed or inscribed or modified at Tenant's
expense by a person approved by Landlord. Without Landlord's written consent,
Tenant shall not use the name of the Building or the Project in connection with
or in promoting or advertising the business of Tenant except as Tenant's
address.


2.        Window Treatments.  Tenant shall not place anything against or near
glass partitions or doors or windows which may appear unsightly from outside the
Premises. Tenant shall be held responsible for any damage to the glass coating
within the Premises. If Landlord objects in writing to any curtains, blinds,
shades, screens or hanging plants or other similar objects attached to or used
in connection with any window or door of the Premises, or placed on any
windowsill, which are visible from the exterior of the Premises, Tenant shall
immediately discontinue such use.


3.        Common Areas. The sidewalks, entrances, halls, corridors, elevators
and stairways of the Building and the Project shall not be obstructed or used as
a waiting or lounging place by Tenant and the Tenant's Parties.  All entrance
doors leading from the Premises to the hallways are to be kept closed at all
times.   The outside areas immediately adjoining the Premises shall be kept
clear at all times by Tenant, and Tenant shall not place or permit any
obstructions, garbage, refuse, merchandise or displays in such areas. The halls,
passages, exits, entrances, elevators, escalators and stairways are not open to
the general public, but are open, subject to reasonable regulations, to Tenant's
Parties. Landlord shall, in all cases, retain the right to control and prevent
access thereto of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety of the Project or any part thereof provided that
nothing herein contained shall be construed to prevent such access to persons
with whom any tenant normally deals in the ordinary course of its business,
unless such persons are engaged in illegal or



 




EXHIBIT A -- PAGE 6

--------------------------------------------------------------------------------





unlawful activities.   Neither Tenant nor any Tenant Parties shall go upon the
roof of the Building.


4.        Directory. The directory of the Building will be provided for the
display of the name and location of tenants, and Landlord reserves the right to
exclude any other names therefrom. Tenant shall be allocated its pro rata share
of lines on the Building directory board in the main lobby.


5.        Cleanliness. Tenant shall not exhibit carelessness or indifference to
the good order and cleanliness of the Premises.


6.        Keys. Landlord will furnish Tenant, free of charge, with two keys to
each exterior door lock in the Premises. All duplicate keys shall be purchased
only from Landlord. Landlord may charge a reasonable fee for any additional
keys. Tenant shall not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any  door of its
Premises.   Tenant, upon the termination of its tenancy, shall deliver to
Landlord the keys to all doors and pay Landlord for any lost keys.


7.        Security Devices. If Tenant requires telephonic, burglar alarm or
similar services, it shall first obtain and comply with Landlord's instructions
for their installation.


8.        Freight Elevators. The Building service elevator shall be available
for use by all tenants in the Building, subject to such reasonable scheduling by
Landlord.  No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the  Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. Tenant's initial move-in and subsequent deliveries of bulky items,
such as furniture, safes and similar items shall be made after obtaining
Landlord's written consent and shall be made during the hours of 12:00 a.m. to
5:00a.m. and
6:00p.m. to 11:59 p.m., Monday through Friday, or at any time on Saturday or
Sunday, unless otherwise agreed in writing by Landlord. Deliveries during normal
office hours shall be limited to normal office supplies and other small items.
No deliveries shall be made which impede or interfere with other tenants or the
operation of the Building.


9.        Floor Load.  Tenant shall not place a load upon any floor of the
Premises which exceeds the load per square foot which such floor was designed to
carry and which is allowed by law.  Prior to delivery of any heavy object to the
Building, Tenant shall notify Landlord of such object's specifications and
contemplated location in order that Landlord may take action to prevent
structural load damage to the Building. Landlord shall have the right to
prescribe the weight, size and position of all equipment, materials, furniture
or other property brought into the Building.  Heavy objects shall, if considered
necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight, which platforms shall be provided
at Tenant's sole cost and expense. Tenant shall be responsible for all
structural engineering required to determine structural load. Business machines
and mechanical equipment  belonging to Tenant which cause noise or vibration
that may be transmitted to the structure of the Building or to any space therein
to such degree as to be objectionable to Landlord or to any tenants in the
Building, shall be placed and maintained by Tenant, at Tenant's sole cost and
expense, on vibration eliminators or other devices sufficient to



 
EXHIBIT A -- PAGE 7

--------------------------------------------------------------------------------







eliminate noise or vibration.  The persons employed to move such equipment in or
out of the Building  must be acceptable to Landlord.   Landlord will not be
responsible for loss of, or damage to, any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.


10.      No Waste.     Tenant shall not use any method of heating and air
conditioning other than that supplied by Landlord.  Further, Tenant shall not
waste electricity, water or air conditioning and agrees to cooperate fully with
Landlord to assure the most effective operation of the Building's heating and
air conditioning and to comply with any governmental energy-saving rules, laws
or regulations of which Tenant has actual notice.  Tenant shall keep corridor
doors closed, and shall close window coverings at the end of each business day.


11.     Building Identification. Landlord reserves the right, exercisable
without notice and without liability to Tenant, to change the name and address
of the Building and/or any other part of the Project.


12.      Building  Access.    Landlord reserves the right to exclude from the
Building between the hours of  12:00 a.m. to 7:00a.m. and 6:00p.m. to 11:59
p.m., Monday through Friday, and on Saturday, Sunday and holidays, any person
not having a Building issue key and is not identified on the daily access list.
Tenant shall be responsible for all persons for whom it requests passes and
shall be liable to Landlord for all acts of such persons. Landlord may prevent
access to the Project or any part thereof in case of invasion, mob, riot, public
excitement or other commotion.  Landlord may exclude or expel from the Project
or any part thereof any person who, in Landlord's judgment, is intoxicated or
under the influence of liquor or drugs or is in violation of any of the rules
and regulations of the Project. Landlord shall not be liable for damages for any
error with regard to the admission to or exclusion from the Project or any part
thereof of any person.


13.      Building  Security.   Before Tenant and the Tenant Parties leave the
Premises each day, Tenant shall (a) close and Jock the doors of its Premises,
(b) shut off all water faucets and other utilities, (c) draw or lower window
coverings, and (d) turn out all lights. Tenant shall be responsible for any
damage or injuries sustained by other tenants or occupants of the Building or by
Landlord for noncompliance with this rule.


14.      Outside Services.  Tenant shall not obtain for use on the Premises,
towel or other similar services or accept barbering or bootblacking service upon
the Premises, except as such hours and under such regulations as may be fixed by
Landlord.  Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Building are prohibited, and Tenant shall
cooperate to prevent such activities.


15.     Lavatories.  The toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign  substance of any kind whatsoever shall be thrown
therein.   The expense of any breakage, stoppage or damage resulting fi·om the
violation of this rule shall be borne by the tenant who, or whose Tenant
Parties, shall have caused it.






EXHIBIT A -- PAGE 8

--------------------------------------------------------------------------------





16.      Solicitation.   Tenant shall not make  any room-to-room solicitation of
business from other tenants in the Project or any part thereof.


17.     Electronic Devices.   Tenant shall not install any radio or television
antenna, loudspeaker or other devices on the roof or exterior walls of the
Building. Tenant shall not interfere with radio or television broadcasting or
reception from or in  the Building or elsewhere.


18.     Trash Disposal.  Tenant shall store all its trash and garbage within the
Premises or in other facilities provided by Landlord. Tenant shall not place in
any trash box or receptacle any material which cannot be disposed of in the
ordinary and customary manner of trash and garbage disposal.  All garbage and
refuse disposal shall be made in accordance with directions issued from time to
time by Landlord.


19.     Prohibited Uses.  The Premises shall not be used for (a) the keeping of
any bicycles, motorcycles or animals of any kind (except those service animals
meeting the requirements under the Americans with Disabilities Act), or (b)
lodging, or (c) for manufacturing of any kind; nor shall the Premises be used
for any illegal purpose. No cooking or heating of food is permitted  on the
Premises, excepting therefi·om microwave ovens and equipment for brewing coffee,
tea, hot chocolate and similar beverages. Such cooking and heating devices and
their use should be approved by Underwriters Laboratories in accordance with all
applicable insurance regulations and federal, state, county and city laws,
codes, ordinances, rules and regulations.   Tenant shall not install, maintain
or operate upon the Premises any vending machines without the written consent of
Landlord, which consent shall not be unreasonably withheld.


20.      Prohibited Equipment. Tenant shall not use in any space or in the
public halls of the Project any hand truck except those equipped with rubber
tires and side guards or such other material- handling equipment as Landlord may
approve. Tenant shall not bring any other vehicles of any kind into the
Building.


21.      Safety Procedures.  Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governmental agency.


22.      Premises Security.  Tenant assumes full responsibility for protecting
its space from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed and secure. Landlord shall not
in any way be responsible to Tenants or any Tenant Party, for any loss of
property from the Premises or public areas or for any damage to any property
thereon from any cause whatsoever.


23.      Building Management.  Tenant's requirements will be attended to only
upon appropriate application to the Building management office by an authorized
individual. Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employee of Landlord will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord.
 
 
 
EXHIBIT A -- PAGE 9

--------------------------------------------------------------------------------







24.      Waiver.   Landlord may waive any one or more of these Rules and
Regulations for the benefit of Tenant or any other tenant, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of Tenant or any other tenant, nor prevent Landlord from thereafter enforcing
any such Rules and Regulations against any or all of the tenants of the
Building.


25.      Integration. These Rules and Regulations are in addition to, and shall
not be construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease.


26.      Additional Regulations.  Landlord reserves the right to make such other
and reasonable rules and regulations as, in its judgment, may from time to time
be needed for safety and security, for care and cleanliness of the Project of
any part thereof and for the preservation of good order therein.  Tenant agrees
to abide by all such Rules and Regulations hereinabove stated and any additional
rules and regulations which are adopted and delivered to Tenant in writing.


27.      Observance of Rules. Tenant shall be responsible for the observance of
all of the foregoing rules by Tenant's employees, agents, clients, customers,
invitees, licensees and guests.


28.      Parking Facilities. The following rules and regulations shall govern
use of the parking facilities within the Common Areas appurtenant to the Project
(such parking facilities being collectively referred to hereinafter as the
"Parking Area").


28.1    Persons using the Parking Area shall obey all signs and shall park only
in areas designated for vehicle parking within painted stall lines. Tenant's
parking spaces shall be used only for parking vehicles no longer than full-sized
passenger automobiles. Tenant shall not permit any vehicle that belongs to or is
controlled by Tenant, its agents, employees, invitees, licensees and visitors,
to be  loaded, unloaded or parked in  areas other than those designated by
Landlord or its parking operator for such activities.  No maintenance, washing,
waxing or cleaning of vehicles shall be permitted in the Parking Area.   Unless
otherwise instructed, each person using the  Parking Area shall park and lock
his or her own vehicle. Neither Landlord nor its parking operator shall be
liable for damage to any vehicle, injury to any person or loss of any property,
all of which risks are assumed by the person using the Parking Area. Parking
pursuant to this Lease is intended as a license only, and no bailment is
intended or created hereby. Tenant shall abide by those rules promulgated by
Landlord which provide for tandem parking. No overnight or extended term storage
of any vehicles or other object shall be permitted.


28.2   Persons using the Parking Area shall comply with any parking
identification system established by Landlord or its parking operator.   Such a
system may include the validation of visitor parking, at the validation rate
applicable to visitor parking from time to time as set by Landlord or its
parking operator. Parking stickers or other identification devices supplied by
Landlord shall remain the property of Landlord. Such devices shall not be
transferable, and any such device in the possession of an unauthorized holder
may be retained by Landlord and declared void.  Upon the loss or obliteration of
a parking identification device,






EXHIBIT A -- PAGE 10

--------------------------------------------------------------------------------







Tenant shall pay such reasonable replacement charge as may be established by
Landlord or its parking operator. Upon the termination of parking privileges,
all parking identification devices supplied by Landlord shall be returned to
Landlord. Landlord may refuse the sale of monthly stickers or other parking
identification devices to any tenant or person and/or his agents or
representatives who willfully refuse to comply with these Rules and Regulations
and all unposted city, state or federal ordinances, laws, or agreements.  Loss
or theft of parking identification devices from automobiles must be reported to
the garage manager immediately, and a lost or stolen report must be filed by the
customer at that time. Landlord may exclude any car from the parking facilities
that does not have an identification device.  Any parking identification devices
reported lost or stolen found on any unauthorized car will be confiscated and
the illegal holder will be subject to prosecution.  Lost or stolen devices found
by the purchaser must be reported to the parking facility office immediately to
avoid confusion.

28.3   The speed limit within all parking areas shall be five (5) miles per
hour.


28.4    Landlord reserves the right to modify, redesign or redesignate uses
permitted in the Parking Area or any portion thereof, to relocate parking spaces
from floor to floor, from one portion of the Parking Area to another or to
reasonably adjacent offsite locations, and to allocate parking spaces between
compact and standard sizes from time to time, as long as the same comply with
Applicable Laws and ordinances.   Reserved parking spaces shall be clearly and
prominently marked as such by Landlord.  But neither Landlord nor its parking
operator shall be liable or responsible for the failure of persons to observe
such markings or to obey other rules and regulations, agreements, laws or
ordinances applicable to the Parking Area. Without limiting the generality of
the foregoing, Landlord shall not be obligated to tow any violator's vehicle, or
to declare a default under or terminate the lease of any other tenant of the
Building, on account of any such failure.  If for any reason Landlord is unable
to provide to Tenant all or any portion of its parking spaces or Tenant is
unreasonably denied access thereto during the initial term of this Lease or any
renewal or extension hereof, such fact shall not be a default by Landlord or
permit Tenant to terminate this Lease, either in whole or in part, but Tenant's 
obligation to pay rental for any parking space which is not provided by Landlord
shall be abated for so long as Tenant does not have the use of such parking
space, in full settlement of all claims that Tenant might otherwise have against
Landlord by reason of Landlord's failure or inability to provide Tenant with
such parking space.


Tenant shall be responsible for the compliance with all of the foregoing rules
and regulations by Tenant and Tenant Parties.  Landlord may refuse to permit any
person who violates any such rules and regulations to have access to the Project
or any part thereof.  Landlord reserves the right from time to time to modify
the rules and regulations set forth herein, including, without limitation, to
adopt and modify such rules and regulations applicable to the Parking Area, as
it reasonably deems necessary for the proper operation.




 


EXHIBIT A -- PAGE 11

--------------------------------------------------------------------------------







EXHIBIT E


601 GATEWAY BOULEVARD


FORM OF TENANT'S ESTOPPEL CERTIFICATE


The undersigned, as  Tenant under that certain Office Lease (the "Lease") made
and


entered into as of                                                       ,
20        by and between                             , as Landlord, and the
undersigned, as Tenant, for Premises on the                        floor(s) of
the office building located at                                              ,
certifies as follows:
 
1.       Attached hereto as Exhibit A is a true and correct copy of the Lease 
and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.


2.        The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on                     , and the Lease Term
expires on                                                , and the undersigned
has no option to terminate or cancel the Lease or to purchase all or any part of
the Premises, the Building and/or the Project.


3.         Base Rent became payable on                         .

4.        The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.


5.        Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:


6.        Tenant shall not modify the documents contained in Exhibit A without
the prior written consent of Landlord's mortgagee.


7.        All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through                          . The current monthly installment of Base Rent
is $                                     
 
8.        All conditions of the Lease to be performed by Landlord necessary to
the enforceability of the Lease have been satisfied and, to Tenant's actual
knowledge, Landlord is not in default thereunder.  In addition, the undersigned
has not delivered any notice to Landlord regarding a default by Landlord
thereunder.


9.        No rental has been paid more than thirty (30) days in advance and no
security has been   deposited   with   Landlord   except   the   Security  
Deposit   in   the   amount   of $                                      as
provided in the Lease.


10.     As of the date hereof, to Tenant's  actual knowledge, there are no
existing defenses or offsets, or, to the undersigned's actual knowledge, claims
or any basis for a claim, that the undersigned has against Landlord.




EXHIBIT A -- PAGE 12

--------------------------------------------------------------------------------







11.     If Tenant is a corporation, limited liability company, partnership or
limited liability partnership, each individual executing this Estoppel
Certificate on behalf of Tenant hereby represents and warrants that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.


12.     There  are no actions  pending against the undersigned under the
bankruptcy or similar Jaws of the United States or any state.                   
            ,


13.     Other than in compliance with all applicable laws and incidental to the
ordinary course  of  the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.


14.     All tenant improvement work to be performed by Landlord under the Lease
has been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.


The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a pmt and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
 
Executed at                                              on the               
day of                                                                       ,
20    
 
[exesig.jpg]
 
 
 
EXHIBIT A -- PAGE 13

--------------------------------------------------------------------------------

 
 

 
EXHIBIT F


601 GATEWAY BOULEVARD


STANDARDS FOR UTILITIES AND SERVICES


I.        Elevators.   Provide non-attended passenger elevators to and from the
floor(s) on which the Premises are located.   Landlord may limit the number of 
elevators operating outside normal business hours.


2. HVAC.  On Monday through Friday, except holidays, fi·om 7:00a.m. to
6:00 p.m., ventilate the Premises and furnish air conditioning or heating on
such days and hours, in temperatures and amounts which in Landlord's good faith
judgment are reasonably required for comfortable occupancy of the Premises under
normal business operations. If Tenant requires air conditioning during other
hours, Landlord will furnish same through an access system provided to Tenant at
the Premises, if available, or otherwise as specified in a written request of
Tenant delivered to the Building management office before noon on the preceding
business day. For this service Tenant will pay Landlord, upon receipt of
Landlord's statement, the charge at an hourly rate determined by Landlord from
time to time, which is currently $244.71 for full HVAC and $117.12 for fans only
per hour. Tenant agrees that neither Tenant nor any Tenant Party shall at any
time enter mechanical installations or facilities of the Building or adjust,
tamper with, touch or otherwise in any manner affect said installations or
facilities. The cost of maintenance and service calls to adjust and regulate the
air conditioning system shall be charged to Tenant if the need for maintenance
work results fi·om either Tenant's adjustment of room thermostats or Tenant's
failure to comply with Landlord's rules governing the temperature within the
Premises.


3.        Lighting. Furnish electric lighting for all public areas and special
service areas of the Building as Landlord determines in good faith to be
reasonable and standard, including replacement of Building standard lights,
bulbs and tubes.


4.        Electrical Service.  Subject to the limitation of this Paragraph 4,
furnish electrical service to the Premises, including providing and installing
all Building standard replacement lighting tubes.  If Tenant uses more
electrical power than Landlord in good faith considers reasonable or normal for
office use, Tenant will pay Landlord on a monthly basis the cost of such excess·
power consumed by Tenant. Consumption will be determined, at Landlord's
election, either (a) by a survey performed by a reputable consultant selected by
Landlord, or (b) through separate meters or submeters installed, maintained and
read by Landlord at Tenant's cost.  For purposes of this Paragraph 4 only,
"month" and "monthly" shall mean any billing period used by the utility or other
power provider supplying electricity.  All installations of electrical fixtures,
appliances and equipment within the Premises shall be subject to Landlord's
prior approval, and if they affect the temperature or humidity otherwise
maintained, Landlord may, at Tenant's sole cost and expense (to be paid within
(30) days after delivery of written demand supported by invoices or other
reasonably satisfactory evidence), install supplemental air conditioning units.
Tenant's use of electricity shall never exceed Tenant's share of the capacity of
existing feeders to the Building or of the risers, wiring installations and
transformers serving the floor(s) containing the Premises.  Landlord shall
provide up to 3.5 watts per usable square foot (demand) of riser and floor panel
electrical capacity averaged over the floor being serviced.






 
EXHIBIT A -- PAGE 14

--------------------------------------------------------------------------------







Tenant shall be allocated an approximate 2.0 watts per usable square foot for
power and 1.5 watts per usable square foot for lighting. Any risers or wiring
necessary to meet Tenant's excess electrical requirements will be installed by
Landlord on Tenant's request, at Tenant's sole cost and expense (to be paid in
advance), but only if in Landlord's  good faith belief they are necessary and
will not cause damage to the Building or a dangerous condition, entail excessive
or unreasonable alterations, repairs or expense, or disturb other occupants.


5.        Water.  Provide toilet facilities, water for lavatory and toilet
purposes, cold water for drinking and tepid water for lavatory purposes, all at
points of supply provided for general use of tenants in the Building through
fixtures installed by Landlord or by Tenant with Landlord's consent.


6.        Janitorial. Provide janitorial service to the Premises on business
days and other cleaning services as Landlord determines to be reasonably
required.  Tenant will pay Landlord the full cost attributable to any
extraordinary janitorial or cleaning services which the Premises may require.


7.        Maintenance of Non-Building Standard Items.    Maintenance  and
service costs necessary for non-building standard items in the Premises shall be
the responsibility of Tenant.   As used in this paragraph, non-building standard
items shall include, without limitation, heat pumps, condenser pumps, sinks and
associated drain pipes, faucets, hot water heaters, garbage disposals, 
dishwashers, refrigerators, ice makers, air conditioning  units, projection
screens and associated wiring and switching, incandescent downlight or wallwash
fixtures and lamps, floor electrical outlets and power poles.


8.        Security Services.  Provide Building security personnel twenty-four
(24) hours per day, seven (7) days per week, fifty-two (52) weeks per year and a
card access system which allows access to individual office floors twenty-four
(24) hours per day, seven (7) days per week, fifty-two (52) weeks per year, all
of which shall be provided by Landlord in its sole and absolute discretion. 
Notwithstanding Landlord's providing security, Tenant waives any claim against
Landlord with respect to any loss by theft or any other damage suffered or
incurred by Tenant in connection with any entry into the Premises or any other
breach of security with respect to the Premises or the Building, except due to
the gross negligence or willful misconduct of Landlord.


Landlord reserves the right to adopt reasonably, nondiscriminatory modifications
and additions to these standards, which Landlord shall promptly deliver to
Tenant in writing.


 
 
EXHIBIT A -- PAGE 15

--------------------------------------------------------------------------------

 
 


EXHIBIT G
 
ACCEPTABLE FORMS OF INSURANCE CERTIFICATE
 
 
[insur1.jpg]
 
 
 
 
 
EXHIBIT A -- PAGE 16

--------------------------------------------------------------------------------

 
 
[insur2.jpg]
 
 
 
 
EXHIBIT A -- PAGE 17

--------------------------------------------------------------------------------


 
601 GATEWAY BOULEVARD


FIRST AMENDMENT TO OFFICE LEASE
 


This FIRST AMENDMENT TO OFFICE LEASE (this "Amendment") is made and entered into
as of August _, 2017 by and between BXP 601 & 651 GATEWAY CENTER LP, a Delaware
limited partnership ("Landlord"), and MONSTER INC., a California corporation
("Tenant").


R E C I T A L S


A.       Landlord and Tenant entered into that certain Office Lease dated March
24, 2017 (the "Original Lease"), whereby Landlord leased to Tenant and Tenant
leased from Landlord a total of 10,037 rentable square feet of space located on
the ninth (9th ) floor and commonly known as Suite 900 (the "Existing Premises")
and located in that certain office building known as 601 Gateway, located in
South San Francisco, California (the "Building").


B.       Tenant desires to expand the Existing Premises to include that certain
space consisting of approximately 1,503 rentable square feet of space located on
the ninth (9th ) floor of the Building (the "Expansion Premises"), as shown on
Exhibit A, attached hereto, and to make other modifications to the Original
Lease, and in connection therewith Landlord and Tenant desire to amend the
Original Lease on the terms and conditions contained herein.


A G R E E M E N T


NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.       Defined Terms. All capitalized terms not otherwise defined herein shall
have the same meaning as is given such terms in the Original Lease. From and
after the date hereof, all references in the Original Lease and herein to the
"Lease" shall mean and refer to the Original Lease, as amended hereby.


2.       Modification of Premises. Effective as of the earlier of (i) the date
upon which the Tenant first commences to do business in the Expansion Premises;
or (ii) the date of Substantial Completion (as defined on Exhibit B) of the
Expansion Premises (as defined on Exhibit B) (the "Expansion Commencement Date")
the Existing Premises shall be increased to include the Expansion Premises.
Landlord and Tenant hereby acknowledge that such addition of the Expansion
Premises to the Existing Premises shall, effective as of the Expansion
Commencement Date, increase the size of the Premises to approximately 11,540
rentable square feet. The Existing Premises and the Expansion Premises may
hereinafter collectively be referred to as the "Premises." As of the Expansion
Commencement Date, all references in the Original Lease to the "Premises" shall
be deemed to mean the Existing Premises and the Expansion Premises,
collectively.
 




EXHIBIT A -- PAGE 18

--------------------------------------------------------------------------------







3.       Expansion Term. The term of Tenant's lease of the Expansion Premises
(the "Expansion Term") shall commence on the Expansion Commencement Date and
shall be coterminous with the Lease Term set forth in the Original Lease and
expire on the Lease Expiration Date, unless sooner terminated as provide in the
Original Lease, as hereby amended.


4.       Base Rent; Expansion Premises. Commencing on the Expansion Commencement
Date and continuing throughout the Expansion Term, Tenant shall pay to Landlord
monthly installments of Base Rent for the Expansion Premises at the annual base
rental rate per square foot of the Expansion Premises, which shall be equal to
the then-applicable annual base rental rate per rentable square foot for the
Existing Premises set forth in the Original Lease, subject to the same
escalation schedule contained therein.


Concurrently with Tenant's execution of this Amendment, Tenant shall pay to
Landlord the Base Rent payable for the Expansion Premises for the first full
month of the Expansion Term.


5.       Additional Rent. Notwithstanding anything to the contrary in the Lease,
prior to the Expansion Commencement Date, Tenant shall continue to pay Tenant's
Share of Building Direct Expenses for the Existing Premises in accordance with
the terms of the Original Lease. Commencing on the Expansion Commencement Date,
and continuing throughout the remainder of the Expansion Term, Tenant shall pay
Tenant's Share of Building Direct Expenses in accordance with the terms of
Article 4 of the Lease; provided, however, for purposes of calculating the
amount of Tenant's Share of Building Direct Expenses which Tenant shall pay in
connection with the Expansion Premises, (i) Tenant's Share shall equal 0.6964%;
and (ii) the Base Year shall be calendar year 2017.


6.       Condition of Expansion Premises. Tenant hereby acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Expansion Premises, the Building or the
Project, or with respect to the suitability of any of the foregoing for the
conduct of Tenant's business. Except for the "Landlord Work" described on
Exhibit B attached hereto, Landlord shall not be obligated to provide or pay for
any improvement work or services related to the improvement of the Premises, and
Tenant shall accept the Expansion Premises in its presently existing, "as-is"
condition. Tenant hereby acknowledges and agrees that any improvements,
alterations, additions or changes to the Premises, shall be completed pursuant
to the terms and conditions of Article 8 of the Lease.


7.       Security Deposit. Landlord and Tenant acknowledge that, in accordance
with the terms of Article 21 of the Lease, Landlord holds a Security Deposit
from Tenant in the amount of One Hundred Forty-Four Thousand Eight Hundred
Sixteen and 24/100 Dollars ($144,816.24) (the "Existing Deposit"). Concurrent
with its execution of this Amendment, Tenant shall deposit with Landlord
additional cash in the amount Twenty-One Thousand Six Hundred EightySix and 00/1
00 Dollars ($21,686.00) (the "Additional Deposit"), which Additional Deposit
Landlord shall hold as security in accordance with Section 21 of the Lease. From
and after the date hereof, all references in the Lease to the "Security Deposit"
shall mean and refer to the Existing Deposit and the Additional Deposit,
collectively, which Security Deposit shall equal One Hundred Sixty-Six Thousand
Five Hundred Two and No/100 Dollars ($166,502.24.00).






EXHIBIT A -- PAGE 19

--------------------------------------------------------------------------------









8.       Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent, other than Cushman &
Wakefield and CBRE ("Brokers") in connection with the negotiation of this
Amendment, and that they know of no real estate broker or agent, except for
Brokers, who are entitled to a commission in connection with this Amendment.
Each party agrees to indemnify and defend the other party against and hold the
other party harmless from any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any other real
estate broker or agent occurring by, through, or under the indemnifying party.
The terms of this Section 8 shall survive the expiration or earlier termination
of this Amendment or the Lease.


9.       No Default. Tenant represents, warrants and covenants to Landlord that,
to Tenant's knowledge as of the date of this Amendment, Landlord is not in
default of any of its obligations under the Original Lease and no event has
occurred which, with the passage of time or the giving of notice, or both, would
constitute a default by Landlord. As of the date hereof, Tenant has no offsets,
setoffs, rebates, concessions, claims or defenses against or with respect to the
payment of Base Rent, Additional Rent or any other sums payable under the Lease.


10.       No Further Modification. Except as specifically set forth in this
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease, and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall prevail.
 

 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





 
 
 
 

 


EXHIBIT A -- PAGE 20

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been executed as of the day and year


 

 
"Landlord" :
     
BXP 601 & 651 GATEWAY CENTER LP,
 
a Delaware limited partnership




 
BY:
BXP CALIFORNIA GP LLC,
   
a Delaware limited liability company,
   
its general partner
     




   
BY:
BOSTON PROPERTIES LIMITED
     
PARTNERSHIP, a Delaware limited
     
partnership, its sole member
       

 

     
BY:
BOSTON PROPERTIES,
       
INC., a Delaware
       
corporation, its general
       
partner

 

       
BY:
                                                                               
         
Name:
         
Title:
         


 
 

 
[leasesig2.jpg]
 
 



 
 
EXHIBIT A -- PAGE 21

--------------------------------------------------------------------------------

 
[lease1.jpg]
 
 
EXHIBIT A -- PAGE 22

--------------------------------------------------------------------------------

 
 
 
 


EXHIBIT B


LANDLORD WORK


1.       Landlord Work. Except as specifically set forth herein, Landlord shall
not be obligated to construct or install any improvements or facilities of any
kind in the Expansion Premises, and Tenant shall accept the Expansion Premises
and the Building in their currentlyexisting, "as-is" condition. Notwithstanding
the foregoing, Landlord hereby agrees, at Landlord's sole cost and expense, to
construct the improvements in the Expansion Premises, as described below in the
configuration shown on Schedule I attached hereto (the "Landlord Work"):


(i)       Demolish as indicated on the plan as shown on Schedule I.


(ii)       Install new door and sidelight in Office 2 with finishes comparable
to those in the Existing Premises.


(iii)       Install one 4' deep closet with finishes comparable to those in the
Existing Premises.


(iv)       Install new wall, door and sidelight on existing Office 1 with
finishes comparable to match those in the Existing Premises.


(v)       Re-carpet the Expansion Premises with one Building standard carpet, to
match the Existing Premises; and


(vi)       Re-paint the Expansion Premises with one Building standard color to
match the Existing Premises


The Landlord Work shall be materially consistent with the private office
improvements currently located in the Existing Premises. All such Landlord Work
shall be completed to Landlord's "Building standard" condition, using Building
standard methods, materials and procedures. Tenant may not alter or change the
Landlord Work. Any additional improvements constructed in the Expansion Premises
shall be constructed by Tenant, at Tenant's sole cost and expense, in accordance
with the terms and conditions of Article 8 of the Lease.


2.       Completion of Landlord Work; Lease Commencement Date. For purposes of
this Amendment, "Substantial Completion" of the Expansion Premises shall occur
upon the completion of construction of the Landlord Work with the exception of
any punch list items and any tenant fixtures, work-stations, built-in furniture,
or equipment to be installed by Tenant. Landlord and Tenant shall, promptly
following the completion of construction of the Landlord Work, jointly inspect
the construction of the Landlord Work in order to develop a reasonable and
mutually agreed upon punch list. In the event that the acts or omissions of
Tenant or its agents or employees shall delay the Substantial Completion of the
Expansion Premises (including, but not limited to, Tenant's request for changes
to the Landlord Work or Tenant's breach of any provision contained in this
Tenant Work Letter) (any such delay, a "Tenant Delay"), then the Expansion
Premises Commencement Date shall be deemed to be the date the Substantial
Completion of the Expansion Premises would have occurred but for such acts or
omissions of Tenant or its agents or employees.
 
 
 
 
 
 
 
EXHIBIT A -- PAGE 23
First Amendment to Lease -- Exhibit B -- Page 6

--------------------------------------------------------------------------------

 
 
[lease2.jpg]
 






 


EXHIBIT A -- PAGE 24

--------------------------------------------------------------------------------